ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_09_EN.txt. 137

DISSENTING OPINION OF JUDGE VAN DEN WYNGAERT
[English Original Text]

Immunities under customary international law — Not applicable to Minister
for Foreign Affairs —- Principle of international accountability for war crimes
and crimes against humanity — Role of civil society in the formation of opinio
juris — Impunity — Extraterritorial jurisdiction for war crimes and crimes
against humanity — Universal jurisdiction for such crimes — “Lotus” test
applied to such crimes — Prescriptive jurisdiction — Rome Statute for an Inter-
national Criminal Court — Complementarity principle -- Internationally wrong-
ful act — Enforcement jurisdiction — (International) arrest warrants — Rem-
edies before the International Court of Justice — Abuse of immunities and
Pandora’s box.

TABLE OF CONTENTS

Paragraphs

I. INTRODUCTORY OBSERVATIONS 1-7

I]. IMMUNITIES 8-39
1. There is no rule of customary international law granting immu-

nity to incumbent Foreign Ministers 11-23

2. Incumbent Foreign Ministers are not immune from the juris-
diction of other States when charged with war crimes and
crimes against humanity 24-38

(a) The distinction between immunity as a procedural defence
and immunity as a substantive defence is not relevant for

the purposes of this dispute 29-33
(b) The Court’s proposition that immunity does not neces-
sarily lead to impunity is wrong 34-38
3. Conclusion 39
III. UNIVERSAL JURISDICTION 40-67

1. Universal jurisdiction for war crimes and crimes against
humanity is compatible with the “Lotus” test 48-62

fa) International law does not prohibit universal jurisdiction
for war crimes and crimes against humanity 52-58

(b) International law permits universal jurisdiction for war
crimes and crimes against humanity 59-62
IV.

VI.

2.

3.

ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT)

Universal jurisdiction is not contrary to the complementarity
principle in the Statute for an International Criminal Court

Conclusion

EXISTENCE OF AN INTERNATIONALLY WRONGFUL ACT

1.

2

3.

The issuance of the disputed arrest warrant in Belgium was
not in violation of international law

. The international circulation of the disputed arrest warrant

was not in violation of international law
Conclusion

REMEDIES

FINAL OBSERVATIONS

138

63-66

139
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 139
I. INTRODUCTORY OBSERVATIONS

1. I have voted against paragraphs (2) and (3) of the dispositif of this
Judgment. International law grants no immunity from criminal process
to incumbent Foreign Ministers suspected of war crimes and crimes
against humanity. There is no evidence for the proposition that a State ts
under an obligation to grant immunity from criminal process to an
incumbent Foreign Minister under customary international law. By issu-
ing and circulating the warrant, Belgium may have acted contrary to
international comity. It has not, however, acted in violation of an inter-
national legal obligation (Judgment, para. 78 (2)).

Surely, the warrant based on charges of war crimes and crimes against
humanity cannot infringe rules on immunity foday, given the fact that
Mr. Yerodia has now ceased to be a Foreign Minister and has become an
ordinary citizen. Therefore, the Court is wrong when it finds, in the last
part of its dispositif, that Belgium must cancel the arrest warrant and so
inform the authorities to which the warrant was circulated (Judgment,
para. 78 (3)).

I will develop the reasons for this dissenting view below. Before doing
so, I wish to make some general introductory observations.

2. The case was about an arrest warrant based on acts allegedly com-
mitted by Mr. Yerodia in 1998 when he was not yet a Minister. These
acts included various speeches inciting racial hatred, particularly virulent
remarks, allegedly having the effect of inciting the population to attack
Tutsi residents in Kinshasa, dragnet searches, manhunts and lynchings.
Following complaints of a number of victims who had fled to Belgium,
a criminal investigation was initiated in 1998, which eventually,
in April 2000, led to the arrest warrant against Mr. Yerodia, who had
meanwhile become a Minister for Foreign Affairs in the Congo. This
warrant was not enforced when Mr. Yerodia visited Belgium on an offi-
cial visit in June 2000, and Belgium, although it circulated the warrant
internationally via an Interpol Green Notice, did not request Mr. Yero-
dia’s extradition as long as he was in office. The request for an Interpol
Red Notice was only made in 2001, after Mr. Yerodia had ceased to be a
Minister.

3. Belgium has, at present, very broad legislation that allows victims of
alleged war crimes and crimes against humanity to institute criminal pro-
ceedings in its courts. This triggers negative reactions in some circles,
while inviting acclaim in others. Belgium’s conduct (by its Parliament,
judiciary and executive powers) may show a lack of international cour-
tesy. Even if this were true, it does not follow that Belgium actually vio-
lated (customary or conventional) international law. Political wisdom
may command a change in Belgian legislation, as has been proposed in

140
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 140

various circles'. Judicial wisdom may lead to a more restrictive applica-
tion of the present statute, and may result from proceedings that are
pending before the Belgian courts”. This does not mean that Belgium has
acted in violation of international law by applying it in the case of
Mr. Yerodia. I see no evidence for the existence of such a norm, not in
conventional or in customary international law for the reasons set out
below?.

4. The Judgment is shorter than expected because the Court, which
was invited by the Parties to narrow the dispute, did not decide the ques-
tion of (universal) jurisdiction, and has only decided the question of
immunity from jurisdiction, even though, logically the question of juris-
diction would have preceded that of immunity*. In addition, the Judg-
ment is very brief in its reasoning and analysis of the arguments of the
Parties. Some of these arguments were not addressed, others in a very
succinct manner, certainly in comparison with recent judgments of
national’ and international courts® on issues that are comparable to
those that were before the International Court of Justice.

5. This case was to be a test case, probably the first opportunity for the
International Court of Justice to address a number of questions that have

' The Belgian Foreign Minister, the Belgian Minister of Justice, and the Chairman of the
Foreign Affairs Commission House of Representatives have made public statements in
which they called for a revision of the Belgian Act of 1993/1999. The Government referred
the matter to the Parliament, where a bill was introduced in December 2001 (Proposition
de loi modifiant, sur le plan de la procédure, la loi du 16 juin 1993 relative à la répression
des violations graves du droit international humanitaire, doc. parl. Chambre 2001-2002,
No. 1568/00], available at http :/Avww.lachambre.be/documents_parlementaires.html).

2 A. Winants, Le Ministère public et le droit pénal international, Discours prononcé
à l'occasion de l'audience solennelle de rentrée de la Cour d'appel de Bruxelles du 3 sep-
tembre 2001, p. 45.

 Jnfra, paras. 11 et seq.

4 Sec further infra, para. 41.

$ Prominent examples are the Pinochet cases in Spain and the United Kingdom (Audi-
encia Nacional, Auto de la Sala de lo Penal de la Audiencia Nacional confirmando la juris-
diccion de España para conocer de los crimenes de genocidio y terrorisme cometidos
durante la dictadura chilena, 5 November 1998, http ://www.derechos.org/nizkor/chile/
juicio/audi.html; R. v. Bow Street Metropolitan Stipendiary Magistrate and Others, ex
parte Pinochet Ugurte, 24 March 1999, [1999] 2 All ER 97, HL, p. 97), the Qaddafi case
in France (Cour de cassation, 13 March 2001, http ://courdecassation.fr/agenda/arrets/
arrets/00-87215.htm) and the Bouterse case in the Netherlands (Hof Amsterdam,
No. R 97/163/12 Sv and R 97/176/12 Sv, 20 November 2000; Hoge Raad, Strafkamer,
Zaaknr. 00749/01 CW 2323, 18 September 2001, http://www.rechtspraak.nl).

6 ECHR (European Commission of Human Rights), 4/-.4dsani v. United Kingdom,
21 November 2001, http ://Awww.echr.coe.int.

141

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 141

not been considered since the famous “Lotus” case of the Permanent
Court of International Justice in 19277.

In technical terms, the dispute was about an arrest warrant against an
incumbent Foreign Minister. The warrant was, however, based on charges
of war crimes and crimes against humanity, which the Court even fails to
mention in the dispositif. In a more principled way, the case was about
how far States can or must go when implementing modern international
criminal law. It was about the question what international law requires
or allows States to do as “agents” of the international community when
they are confronted with complaints of victims of such crimes, given the
fact that international criminal courts will not be able to judge a// inter-
national crimes. It was about balancing two divergent interests in modern
international (criminal) law: the need of international accountability for
such crimes as torture, terrorism, war crimes and crimes against human-
ity and the principle of sovereign equality of States, which presupposes a
system of immunities.

6. The Court has not addressed the dispute from this perspective and
has instead focused on the very narrow question of immunities of incum-
bent Foreign Ministers. In failing to address the dispute from a more
principled perspective, the International Court of Justice has missed an
excellent opportunity to contribute to the development of modern inter-
national criminal law.

Yet international criminal law is becoming a very important branch of
international law. This is manifested in conventions, in judicial decisions
of national courts, international criminal tribunals and of international
human rights courts, in the writings of scholars and in the activities of
civil society. There is a wealth of authority on concepts such as universal
jurisdiction, immunity from jurisdiction and international accountability
for war crimes and crimes against humanity*. It is surprising that the
International Court of Justice does not use the term international crimi-
nal law and does not acknowledge the existence of these authorities.

7. Although, as a matter of logic, the question of jurisdiction comes
first”, I will follow the chronology of the reasoning of the Judgment and
deal with immunities first.

7 “Lotus”, Judgment No. 9, 1927, P.C.LJ., Series A, No. 10.
8 See further infra, footnote 98.
° Infra, para. 41.

142
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 142
I]. IMMUNITIES

8. The Court starts by observing that, in the absence of a general text
defining the immunities of Ministers for Foreign Affairs, it is on the basis
of customary international law that it must decide the questions relating
to the immunities of Ministers for Foreign Affairs raised by the present
case (Judgment, para. 52 in fine). It immediately continues by stating that
“In customary international law, the immunities accorded to Ministers
for Foreign Affairs are not granted for their personal benefit, but to
ensure the effective performance of their functions on behalf of their
respective States” (Judgment, para. 53). The Court then compares the
functions of Foreign Ministers with those of Ambassadors and other dip-
lomatic agents on the one hand, and those of Heads of State and Heads
of Governments on the other, whereupon it reaches the following conclu-
sion (Judgment, para. 54):

“The Court accordingly concludes that the functions of a Minister
for Foreign Affairs are such that, throughout the duration of his or
her office, he or she when abroad enjoys full immunity from criminal
jurisdiction and inviolability. That immunity and that inviolability
protect the individual concerned against any act of authority of
another State which would hinder him or her in the performance of
his or her duties.”

9. On the other hand, the Court, looking at State practice in the field
of war crimes and crimes against humanity (Judgment, para. 58), decides
that:

“It has been unable to deduce from this practice that there exists
under customary international law any form of exception to the rule
according immunity from criminal jurisdiction and inviolability to
incumbent Ministers for Foreign Affairs, where they are suspected
of having committed war crimes or crimes against humanity.”

10. I disagree with the reasoning of the Court, which can be summa-
rized as follows: (a) there is a rule of customary international law grant-
ing “full” immunity to incumbent Foreign Ministers (Judgment, para. 54),
and (4) there is no rule of customary international law departing from
this rule in the case of war crimes and crimes against humanity (Judg-
ment, para. 58). Both propositions are wrong.

First, there is no rule of customary international law protecting incum-
bent Foreign Ministers against criminal prosecution. International com-
ity and political wisdom may command restraint, but there is no obliga-
tion under positive international law on States to refrain from exercising
jurisdiction in the case of incumbent Foreign Ministers suspected of war
crimes and crimes against humanity.

143
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 143

Secondly, international law does not prohibit, but instead encourages
States to investigate allegations of war crimes and crimes against human-
ity, even if the alleged perpetrator holds an official position in another
State.

Consequently, Belgium has not violated an obligation under interna-
tional law by issuing and internationally circulating the arrest warrant
against Mr. Yerodia. I will explain the reasons for this conclusion in the
following two paragraphs.

1. There Is No Rule of Customary International Law Granting Immu-
nity to Incumbent Foreign Ministers

11. I disagree with the proposition that incumbent Foreign Ministers
enjoy immunities on the basis of customary international law for the
simple reason that there is no evidence in support of this proposition.
Before reaching this conclusion, the Court should have examined whether
there is a rule of customary international law to this effect. It is not suffi-
cient to compare the rationale for the protection from suit in the case of
diplomats, Heads of State and Foreign Ministers to draw the conclusion
that there is a rule of customary international law protecting Foreign
Ministers: identifying a common raison d’être for a protective rule is
one thing, elevating this protective rule to the status of customary inter-
national law is quite another thing. The Court should have first examined
whether the conditions for the formation of a rule of customary law
were fulfilled in the case of incumbent Foreign Ministers. In a surprisingly
short decision, the Court immediately reaches the conclusion that such a
rule exists. A more rigorous approach would have been highly desirable.

12. In the brevity of its reasoning, the Court disregards its own case
law on the subject on the formation of customary international law. In
order to constitute a rule of customary international law, there must be
evidence of State practice (usus) and opinio juris to the effect that this
rule exists.

In one of the leading precedents on the formation of customary inter-
national law, the Continental Shelf case, the Court stated the following:

“Not only must the acts concerned amount to a settled practice,
but they must also be such, or be carried out in such a way, as to be
evidence of a belief that this practice is rendered obligatory by the
existence of a rule of law requiring it. The need for such a belief, i.e.,
the existence of a subjective element, is implicit in the very notion of
the opinio juris sive necessitatis. The States concerned must therefore
feel that they are conforming to what amounts to a legal obligation.

144

 

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 144

The frequency, or even habitual character of the acts is not in itself
enough. There are many international acts, e.g., in the field of
ceremony and protocol, which are performed almost invariably, but
which are motivated only by considerations of courtesy, convenience
or tradition, and not by any sense of legal duty.”

In the Nicaragua case, the Court held that:

“Bound as it is by Article 38 of its Statute to apply, inter alia,
international custom ‘as evidence of a general practice accepted as
law’, the Court may not disregard the essential role played by gen-
eral practice .. . The Court must satisfy itself that the existence of
the rule in the epinio juris of States is confirmed by practice.” |!

13. In the present case, there is no settled practice (usus) about the
postulated “full” immunity of Foreign Ministers to which the Interna-
tional Court of Justice refers in paragraph 54 of its present Judgment.
There may be limited State practice about immunities for current !? or
former Heads of State'* in national courts, but there is no such practice
about Foreign Ministers. On the contrary, the practice rather seems to be
that there are hardly any examples of Foreign Ministers being granted
immunity in foreign jurisdictions '*. Why this is so is a matter of specula-
tion. The question, however, is what to infer from this “negative prac-
tice”. Is this the expression of an opinio juris to the effect that interna-
tional law prohibits criminal proceedings or, concomitantly, that Belgium

10 North Sea Continental Shelf; Judgment, LC.J. Reports 1969, p. 44, para. 77.

1 Military and Paramilitary Activities in and against Nicaragua { Nicaragua v. United
States of America}, Merits, Judgment, LC.J. Reports 1986, pp. 97-98, para. 184.

‘> Cour de cassation (Fr.), 13 March 2001 ( Qaddafi).

BR. v. Bow Street Metropolitan Stipendiary Magistrate and Others, ex parte Pinochet
Ugarte, 25 November 1998, [1998] 4 All ER 897.

'4 Only one case has been brought to the attention of the Court: Chong Boon Kim v.
Kim Yong Shik and David Kim, Circuit Court (First Circuit, State of Hawaii), 9 Septem-
ber 1963, 58 AJIL, 1964, pp. 186-187. This case was about an incumbent Foreign Minister
against whom process was served while he was on an official visit in the United States (see
paragraph | of the “Suggestion of Interest Submitted on Behalf of the United States”,
ibid.). Another case where immunity was recognized, not of a Minister but of a prince,
was in the case of Kilroy v. Windsor ( Prince Charles, Prince of Wales), US District Court
for the ND of Ohio, 7 December 1978, International Law Reports, Vol. 81, 1990, pp. 605-
607. In that case, the judge observes:

“The Attorney-General ... has determined that the Prince of Wales is immune
from suit in this matter and has filed a ‘suggestion of immunity’ with the Court .. .
[T]he doctrine, being based on foreign policy considerations and the Executive’s
desire to maintain amiable relations with foreign States, applies with even more
force to live persons representing a foreign nation on an official visit.” (Emphasis
added.)

145
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT} 145

is under an international obligation to refrain from instituting such pro-
ceedings against an incumbent Foreign Minister?

A “negative practice” of States, consisting in their abstaining from
instituting criminal proceedings, cannot, in itself, be seen as evidence of
an opinio juris. Abstinence may be explained by many other reasons,
including courtesy, political considerations, practical concerns and lack
of extraterritorial criminal jurisdiction'®. Only if this abstention was
based on a conscious decision of the States in question can this practice
generate customary international law. An important precedent is the
1927 “Lotus” case, where the French Government argued that there was
a rule of customary international law to the effect that Turkey was not
entitled to institute criminal proceedings with regard to offences com-
mitted by foreigners abroad'®. The Permanent Court of International
Justice rejected this argument and held:

“Even if the rarity of the judicial decisions to be found among the
reported cases were sufficient to prove in point of fact the circum-
stance alleged by the Agent for the French Government, it would
merely show that States had often, in practice, abstained from insti-
tuting criminal proceedings, and not that they recognized themselves
as being obliged to do so; for only if such abstention were based
on their being conscious of having a duty to abstain would it be
possible to speak of an international custom.” !?

'S In some States, for example, the United States, victims of extraterritorial human
rights abuses can bring civil actions before the Courts. See, for example, the Karadzié case
(Kadié v. Karadzié, 70 F. 3d 232 (2d Cir. 1995)). There are many examples of civil suits
against incumbent or former Heads of State, which often arose from criminal offences.
Prominent examples are the Aristeguieta case (Jimenez v. Arisieguieta, ILR, 1962, p. 353),
the Aristide case (Lafontant v. Aristide, 844 F. Supp. 128 (EDNY 1994), noted in
88 AJIL, 1994, pp. 528-532), the Marcos cases (Estate of Silme G. Domingo v. Ferdinand
Marcos, No. C82-1055V, 77 AJIL, 1983, p. 305: Republic of the Philippines v. Marcos
and Others (1986), ILR, 81, p. 581 and Republic of the Philippines v. Marcos and Others,
1987, 1988. JLR, 81, pp. 609 and 642) and the Duvalier case (Jean-Juste v. Duvalier,
No. 86-0459 Civ (US District Court, SD Fla.), 82 AJIL, 1988, p. 596), all mentioned and
discussed by Watts (A. Watts, “The Legal Position in International Law of Heads of
States, Heads of Governments and Foreign Ministers”, Recueil des cours de l'Académie
de droit international de La Haye, 1994, Vol. 247, pp. 54 er seq.). See also the American
1996 Antiterrorism and Effective Death Penalty Act which amended the Foreign Sover-
eign Immunities Act (FSTA), including a new exception to State immunity in case of tor-
ture for civil claims. See J. F. Murphy, “Civil Liability for the Commission of Interna-
tional Crimes as an Alternative to Criminal Prosecution”, 12 Harvard Human Rights
Journal, 1999, pp. 1-56.

16 See also infra, para. 48.

17 “Lotus”, supra, footnote 7, p. 28. For a commentary, see I. C. McGibbon, “Custom-
ary International Law and Acquiescence”, BYB/L, 1957, p. 129.

146
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 146

14. In the present case, the Judgment of the International Court of
Justice proceeds from a mere analogy with immunities for diplomatic
agents and Heads of State. Yet, as Sir Arthur Watts observes in his lec-
tures published in the Recueil des cours de l’Académie de droit interna-
tional on the legal position in international law of Heads of States, Heads
of Governments and Foreign Ministers: “analogy is not always a reliable
basis on which to build rules of law” !*. Professor Joe Verhoeven, in his
report on the same subject for the Institut de droit international likewise
makes the point that courts and legal writers, while comparing the dif-
ferent categories, usually refrain from making “a straightforward
analogy”.

15. There are fundamental differences between the circumstances of
diplomatic agents, Heads of State and Foreign Ministers. The circum-
stances of diplomatic agents are comparable, but not the same as those of
Foreign Ministers. Under the 1961 Vienna Convention on Diplomatic
Relations*, diplomatic agents enjoy immunity from the criminal juris-
diction of the receiving State. However, diplomats reside and exercise
their functions on the territory of the receiving States whereas Ministers
normally reside in the State where they exercise their functions. Receiving
States may decide whether or not to accredit foreign diplomats and may
always declare them persona non grata. Consequently, they have a “say”
in what persons they accept as a representative of the other State?!, They
do not have the same opportunity vis-a-vis Cabinet Ministers, who are
appointed by their Governments as part of their sovereign prerogatives.

16. Likewise, there may be an analogy between Heads of State, who
probably enjoy immunity under customary international law??, and For-
eign Ministers. But the two cannot be assimilated for the only reason that
their functions may be compared. Both represent the State, but Foreign
Ministers do not “impersonate” the State in the same way as Heads of

18 A. Watts, “The Legal Position in International Law of Heads of States, Heads of
Governments and Foreign Ministers”, Recueil des cours de l’Académie de droit interna-
tional de La Haye, 1994, Vol. 247, p. 40.

1% J. Verhoeven, L'immunité de juridiction et d'exécution des chefs d'Etat et anciens
chefs d'Etat, Report of the 13th Commission of the Institut de droit international. p. 46,
para. 18. {Translation by the Registry]

2 Convention on Diplomatic Relations, Vienna. 18 April 1961, United Nations, Treaty
Series {UNTS)}. Vol. 500, p. 95.

1 See, for example, the Danish hesitations concerning the accreditation of a new
ambassador for Israel in 2001, after a new government had come to power in that State:
The Copenhagen Post, 29 July 2001, The Copenhagen Post, 31 July 2001, The Copenhagen
Post. 24 August 2001, and “Prosecution of New Ambassador?”, The Copenhagen Post,
7 November 2001 (all available on the Internet: http ://ephpost.periskop.dk).

2 In civil and administrative proceedings this immunity is, however, not absolute. See
A. Watts, op. cit., pp. 36 and 54. See also supra, footnote 15.

147

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 147

State, who are the State’s alter ego. State practice concerning immunities
of (incumbent and former) Heads of State does not, per se, apply to
Foreign Ministers. There is no State practice evidencing an opinio juris
on this point.

17. Whereas the International Law Commission (ILC), in its mission
to codify and progressively develop international law, has managed to
codify customary international law in the case of diplomatic and consular
agents ”*, it has not achieved the same result regarding Heads of State or
Foreign Ministers. It is noteworthy that the International Law Commis-
sion’s Special Rapporteur on Jurisdictional Immunities of States and
their Property, in his 1989 report, expressed the view that privileges and
immunities enjoyed by Foreign Ministers are granted on the basis of
comity rather than on the basis of established rules of international
law*>. This, according to Sir Arthur Watts, may explain why doubts as to
the extent of jurisdictional immunities of Heads of Government and For-
eign Ministers under customary international law have survived in the
final version of the International Law Commission’s 1991 Draft Articles
on Jurisdictional Immunities of States and their Property”, which in
Article 3, paragraph 2, only refer to Heads of State, not to Foreign
Ministers.

In the field of the criminal law regarding international core crimes such
as war crimes and crimes against humanity, the International Law Com-
mission clearly adopts a restrictive view on immunities, which is reflected
in Article 7 of the 1996 Draft Code of Offences against the Peace and
Security of Mankind. These Articles are intended to apply, not only to
international criminal courts, but also to national authorities exercising
jurisdiction (Article 8 of the Draft Code) or co-operating mutually by
extraditing or prosecuting alleged perpetrators of international crimes
(Article 9 of the Draft Code). I will further develop this when addressing
the problem of immunities for incumbent Foreign Ministers charged with

war crimes and crimes against humanity’.

18. The only text of conventional international law, which may be of
relevance to answer this question of the protection of Foreign Ministers,

3 See supra, footnotes 12 and 13.
4 Convention on Diplomatic Relations, Vienna. 18 April 1961, UNTS, Vol. 500, p. 95,
and Convention on Consular Relations. Vienna, 24 April 1963, UNTS, Vol. 596. p. 262.

+ Yearbook of the International Law Commission ( YILC), 1989, Vol. I (2), Part 2,
para. 446.

26 A. Watts, op. cit., p. 107.

>? See infra, paras. 24 ef seq. and particularly para. 32.

148
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 148

is the 1969 Convention on Special Missions*. Article 21 of this Conven-
tion clearly distinguishes between Heads of State (para. 1) and Foreign
Ministers (para. 2):

“1. The Head of the sending State, when he leads a special
mission, shall enjoy in the receiving State or in a third State the
facilities, privileges and immunities accorded by international
law...

2. The Head of the Government, the Minister for Foreign Affairs
and other persons of high rank, when they take part in a special mis-
sion of the sending State, shall enjoy in the receiving State or in a
third State, in addition to what is granted by the present Conven-
tion, the facilities, privileges and immunities accorded by interna-
tional law.”

Legal opinion is divided on the question to what extent this Conven-
tion may be considered a codification of customary international law’.
This Convention has not been ratified by the Parties to the dispute. It
links the “facilities, privileges and immunities” of Foreign Ministers’ offi-
cial visits (when they take part in a special mission of the sending State).
There may be some political wisdom in the proposition that a Foreign
Minister should be accorded the same privileges and immunities as a
Head of State, but this may be a matter of courtesy, and does not
necessarily lead to the conclusion that there is a rule of customary inter-
national law to this effect. It certainly does not follow from the text of
the Special Missions Convention. Applying this to the dispute between
the Democratic Republic of the Congo and Belgium, the only conclusion
that follows from the Special Missions Convention, were it to be appli-
cable between the two States concerned, is that an arrest warrant against
an incumbent Foreign Minister cannot be enforced when he is on an offi-
cial visit (immunity from execution) *.

19. Another international convention that mentions Foreign Ministers
is the 1973 Convention on the Prevention and Punishment of Crimes
against Internationally Protected Persons?'. This Convention indeed

 

28 United Nations Convention on Special Missions, New York, 16 December 1969,
Annex to UNGA res. 2530 (XXIV) of 8 December 1969.

29 J. Salmon observes that the limited number of ratifications of the Convention can be
explained because of the fact that the Convention sets all special missions on the same
footing, according the same privileges and immunities to Heads of State on a official visit
and to the members of an administrative commission which comes negotiating over tech-
nical issues. See J. Salmon, Manuel de droit diplomatique, 1994, p. 546.

30 See also infra, para. 75 (inviolability).

3! Convention on the Prevention and Punishment of Crimes against Internationally
Protected Persons, New York, 14 December 1973, 78 UNTS. p. 277.

149
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 149

defines “internationally protected persons” so as to include Heads of
State, Heads of Government and Foreign Ministers and other repre-
sentatives of the State, and may hereby create the impression that the dif-
ferent categories mentioned can be assimilated (Art. 1). This assimilation,
however, is not relevant for the purposes of the present dispute. The 1973
Convention is not about immunities from criminal proceedings in another
State, but about the protection of the high foreign officials it enumerates
when they are victims of certain acts of terrorism such as murder, kid-
napping or other attacks on their person or liberty (Art. 2). It is not
about procedural protections for these persons when they are themselves
accused of being perpetrators of war crimes and crimes against humanity.

20. There is hardly any support in legal doctrine for the International
Court of Justice’s postulated analogy between Foreign Ministers and
Heads of State on the subject of immunities. Oppenheim and Lauter-
pacht write: “members of a Government have not the exceptional posi-
tion of Heads of States . . .”**. This view is shared by A. Cavaglieri*,
P. Cahier*4, J. Salmon“, B. S. Murty*° and J. S. de Erice y O’Shea?”.

Sir Arthur Watts is adamant in observing that principle “suggests that
a head of government or foreign minister who visits another State for
official purposes is immune from legal process while there” *®. Comment-
ing further on the question of “private visits”, he writes:

“Although it may well be that a Head of State, when on a private
visit to another State, still enjoys certain privileges and immunities,
it is much less likely that the same is true of heads of governments
and foreign ministers. Although they may be accorded certain spe-
cial treatment by the host State, this is more likely to be a matter of

 

*2 L. Oppenheim and H. Lauterpacht (eds.), International Law, a Treatise, Vol. I, 1955,
p. 358. See also the Ninth (1992) Edition (Jennings and Watts, eds.) at p. 1046.

# A. Cavaglieri, Corse di Diritto Internazionale, 2nd ed., pp. 321-322.
*4P. Cahier, Le droit diplomatique contemporain, 1962, pp. 359-360.
# J. Salmon, Manuel de droit diplomatique. 1994, p. 539.
*6 B.S. Murty, The International Law of Diplomacy: The Diplomatic Instrument and
World Public Order, 1989, pp. 333-334.
#7 J.S$. de Erice y O'Shea, Derecho Diplomätico, 1954, pp. 377-378.
38 A. Watts, op. cit., p. 106 (emphasis added). See also p. 54:
“So far as concerns criminal proceedings, a Head of State’s immunity is generally
accepted as being absolute, as it is for ambassadors, and as provided in Article 31 (1)

of the Convention on Special Missions for Heads of States coming within its scope.”
(Emphasis added.)

150
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 150

courtesy and respect for the seniority of the visitor, than a reflection
of any belief that such a treatment is required by international
law.” +

21. More recently, the Institut de droit international, at its 2001 Van-
couver session, addressed the question of the immunity of Heads of State
and Heads of Government. The draft resolution explicitly assimilated
Heads of Government and Foreign Ministers with Heads of State in
Article 14, entitled “Le Chef de gouvernement et le ministre des Affaires
étrangères”. This draft Article does not appear in the final version of the
Institut de droit international resolution. The final resolution only men-
tions Heads of Government, not Foreign Ministers. The least one can
conclude from this difference between the draft resolution and the final
text is that the distinguished members of the Institut considered but did
not decide to place Foreign Ministers on the same footing as Heads of
State 4,

The reasons behind the final version of the resolution are not clear. It
may or may not reflect the Institut de droit international’s view that there
is no customary international law rule that assimilates Heads of State
and Foreign Ministers. Whatever may be the Institut de droit interna-
tional’s reasons, it was a wise decision. Proceeding to assimilations of the
kind proposed in the draft resolution would dramatically increase the
number of persons that enjoy international immunity from jurisdiction.
There would be a potential for abuse. Male fide Governments could
appoint suspects of serious human rights violations to cabinet posts in
order to shelter thern from prosecution in third States.

22. Victims of such violations bringing legal action against such per-
sons in third States would face the obstacle of immunity from jurisdic-
tion. Today, they may, by virtue of the application of the principle con-
tained in Article 21 of the 1969 Special Missions Convention“!, face the
obstacle of immunity from execution while the Minister is on an official
visit, but they would not be barred from bringing an action altogether.
Taking immunities further than this may even lead to conflict with inter-

+ A. Watts, op. cit., p. 109.

4 See the Report of J. Verhoeven, supra, footnote 19 (draft resolutions) and the final
resolutions adopted at the Vancouver meeting on 26 August 2001 (publication in the
Yearbook of the Institute forthcoming). See further H. Fox, “The Resolution of the Insti-
tute of International Law on the Immunities of Heads of State and Government”, 51
ICLQ, 2002, pp. 119-125.

41 Supra, para. 18.

151
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 151

national human rights rules as appears from the recent 4/-Adsani case of
the European Court of Human Rights“.

23. I conclude that the International Court of Justice, by deciding that
incumbent Foreign Ministers enjoy full immunity from foreign criminal
jurisdiction (Judgment, para. 54), has reached a conclusion which has no
basis in positive international law. Before reaching this conclusion, the
Court should have satisfied itself of the existence of usus and opinio juris.
There is neither State practice nor opinio juris establishing an interna-
tional custom to this effect. There is no treaty on the subject and there is
no legal opinion in favour of this proposition. The Court’s conclusion is
reached without regard to the general tendency toward the restriction of
immunity of the State officials (including even Heads of State), not only
in the field of private and commercial law where the par in parem prin-
ciple has become more and more restricted and deprived of its mys-
tique, but also in the field of criminal law, when there are allegations of
serious international crimes“. Belgium may have acted contrary to inter-
national comity, but has not infringed international law. The Judgment is
therefore based on flawed reasoning.

+ ECHR, A/-Adsani v. United Kingdom, 21 November 2001, http ://www.echr.coe.int.
In that case, the Applicant, a Kuwaiti/British national, claimed to have been the victim
of serious human rights violations (torture) in Kuwait by agents of the Government of
Kuwait. In the United Kingdom, he complained about the fact that he had been denied
access to court in Britain because the courts refused to entertain his complaint on the
basis of the 1978 State Immunity Act. Previous cases before the ECHR had usually arisen
from human rights violations committed on the territory of the respondent State and
related to acts of torture allegedly committed by the authorities of the respondent State
itself, not by the authorities of third States. Therefore, the question of international
immunities did not arise. In the Al-Adsani case, the alleged human rights violation was
committed abroad, by authorities of another State and so the question of immunity did
arise. The ECHR (with a 9/8 majority), has rejected Mr. Al-Adsani’s application and held
that there has been no violation of Article 6, paragraph 1, of the Convention (right of
access to court). However, the decision was reached with a narrow majority (9/8 and 8
dissenting opinions) and was itself very narrow: it only decided the question of immuni-
ties in a civil proceeding, leaving the question as to the application of immunities in a
criminal proceeding unanswered. Dissenting judges, Judges Rozakis and Caflisch joined
by Judges Wildhaber, Costa, Cabral Barreto and Vaÿjié and also Loucaides read the deci-
sion of the majority as implying that the court would have found a violation had the pro-
ceedings in the United Kingdom been criminal proceedings against an individual for an
alleged act of torture (paragraph 60 of the judgment, as interpreted by the dissenting
judges in paragraph 4 of their opinion).

4 Supra, footnote 22.
44 Infra, paras. 24 et seq.

152
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 152

2. Incumbent Foreign Ministers Are Not Immune from the
Jurisdiction of Other States When Charged with War Crimes and
Crimes against Humanity

24. On the subject of war crimes and crimes against humanity, the
Court reaches the following decision: it holds that it is unable to decide
that there exists under customary international law any form of exception
to the rule according immunity from criminal process and inviolability to
incumbent Ministers for Foreign Affairs, where they are suspected of
having committed war crimes or crimes against humanity (Judgment,
para. 58, first subparagraph).

It goes on by observing that there is nothing in the rules concerning the
immunity or the criminal responsibility of persons having an official
capacity contained in the legal instruments creating international crimi-
nal tribunals that enables it to find that such an exception exists under
customary international law before national criminal tribunals (Judg-
ment, para. 58, second subparagraph).

This immunity, it concludes, “remain[s] opposable before the courts of
a foreign State, even where those courts exercise such a jurisdiction under
these conventions” (Judgment, para. 59 in fine).

25. I strongly disagree with these propositions. To start with, as set
out above, the Court starts from a flawed premise, assuming that incum-
bent Foreign Ministers enjoy full immunity from jurisdiction under cus-
tomary international law. This premise taints the rest of the reasoning. It
leads to another flaw in the reasoning: in order to “counterbalance” the
postulated customary international law rule of “full immunity”, there
needs to be evidence of another customary international law rule that
would negate the first rule. It would need to be established that the prin-
ciple of international accountability has also reached the status of cus-
tomary international law. The Court finds no evidence for the existence
of such a rule in the limited sources it considers** and concludes that
there is a violation of the first rule, the rule of immunity.

26. Immunity from criminal process, the International Court of Jus-
tice emphasizes, does not mean the impunity of a Foreign Minister for
crimes that he may have committed, however serious they may be. It goes

45 In paragraph 58 of the Judgment, the Court only refers to instruments that are rele-
vant for international criminal tribunals (the statutes of the Nuremberg and the Tokyo
tribunals, statutes of the ad hoc criminal tribunals and the Rome Statute for an Interna-
tional Criminal Court). But there are also other instruments that are of relevance, and
that refer to the jurisdiction of national tribunals. A prominent example is Control Coun-
cil Law No. 10. Punishment of Persons Guilty of War Crimes, Crimes against Peace and
against Humanity, Official Gazette of the Control Council for Germany, No. 3, Berlin,
31 January 1946. See also Article 7 of the 1996 ILC Draft Code of Offences against the
Peace and Security of Mankind.

153

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 153

on by making two points showing its adherence to this principle: {a} juris-
dictional immunity, being procedural in nature, is not the same as crimi-
nal responsibility, which is a question of substantive law and the person
to whom jurisdictional immunity applies is not exonerated from all crimi-
nal responsibility (Judgment, para. 60); (b) immunities enjoyed by an
incumbent Foreign Minister under international law do not represent a
bar to criminal prosecution in four sets of circumstances, which the
Court further examines (Judgment, para. 61).

This is a highly unsatisfactory rebuttal of the arguments in favour of
international accountability for war crimes and crimes against humanity,
which moreover disregards the higher order of the norms that belong to
the latter category. ] will address both points in subsections (a) and (b)
of this section, below. Before doing so, I wish to make a general comment
on the approach of the Court.

27. Apart from being wrong in law, the Court is wrong for another
reason. The more fundamental problem lies in its general approach, that
disregards the whole recent movement in modern international criminal
law towards recognition of the principle of individual accountability for
international core crimes. The Court does not completely ignore this, but
it takes an extremely minimalist approach by adopting a very narrow
interpretation of the “no immunity clauses” in international instruments.

Yet, there are many codifications of this principle in various sources of
law, including the Nuremberg Principles* and Article IV of the Geno-
cide Convention*’. In addition, there are several United Nations resolu-

46 Nuremberg Principles, Geneva, 29 July 1950. Official Records of the General
Assembly, Fifth Session, Supplement No. 12, United Nations doc. A/1316 (1950).

47 Convention on the Prevention and Suppression of the Crime of Genocide. Paris.
9 December 1948, UNTS, Vol. 78, p. 277. See also Art. 7 of the Nuremberg Charter
(Charter of the International Military Tribunal, London, 8 August 1945, UNTS, Vol. 82,
p. 279); Art. 6 of the Tokyo Charter (Charter of the Military Tribunal for the Far East,
Tokyo, 19 January 1946, TIAS, No. 1589); Art. II (4) of the Control Council Law No. 10
(Control Council Law No. 10, Punishment of Persons Guilty of War Crimes, Crimes
against Peace and against Humanity, Berlin, 20 December 1945, Official Gazette of the
Control Council for Germany, No. 3, Berlin, 31 January 1946); Art. 7. para. 2, of the
ICTY Statute (Statute of the International Tribunal for the Former Yugoslavia, New
York. 25 May 1993, JLM, 1993, p. 1192); Art. 6, para. 2, of the ICTR Statute (Statute of
the International Tribunal for Rwanda, New York, 8 November 1994, JEM, 1994,
p. 1598); Art. 7 of the 1996 ILC Draft Code of Offences against the Peace and Security of
Mankind (Draft Code of Crimes against the Peace and Security of Mankind. Geneva,
5 July 1996, YILC 1996, Vol. IT (2)): and Art. 27 of the Rome Statute for an International
Criminal Court (Statute of the International Criminal Court, Rome, 17 July 1998, /LM,
1998, p. 999).

154

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 154

tions and reports” on the subject of international accountability for
war crimes and crimes against humanity.

In legal doctrine, there is a plethora of recent scholarly writings on the
subject °°. Major scholarly organizations, including the International Law
Association”! and the Institut de droit international have adopted reso-
lutions~’ and newly established think tanks, such as the drafters of the
“Princeton principles” ** and of the “Cairo principles” ** have made state-
ments on the issue. Advocacy organizations, such as Amnesty Interna-
tional*>, Avocats sans Frontières, Human Rights Watch, The Interna-
tional Federation of Human Rights Leagues (FIDH) and the Interna-

+ See, for example. Sub-Commission on Human Rights, res. 2000/24, Role of Universal
or Extraterritorial Competence in Preventive Action against Impunity, 18 August 2000,
E/CN.4/SUB.2/RES/2000/24: Commission on Human Rights, res. 2000/68, Jmpunity,
26 April 2000. E/CN.4/RES/2000/68 : Commission on Human Rights, res. 2000/70, Zmpu-
nity, 25 April 2001, E/CN.4/RES/2000/70 (taking note of Sub-Commission res. 2000/24).

4° Sub-Commission on Prevention of Discrimination and Protection of Minorities, The
Administration of Justice and the Human Rights of Detainees, Question of the Impunity of
Perpetrators of Human Rights Violations (Civil and Political), Revised final report pre-
pared by Mr. Joinet pursuant to Sub-Commission decision 1996/119, 2 October 1997,
E/CN.4/Sub.2/1997/20/Rev. 1; Commission on Human Rights, Civil and Political Rights,
Including the Questions of: Independence of the Judiciary. Administration of Justice,
Impunity, the Right to Restitution, Compensation and Rehabilitation for Victims of Gross
Violations of Human Rights and Fundamental Freedoms, Final report of the Special Rap-
porteur, Mr. M. Cherif Bassiouni, submitted in accordance with Commission res. 1999133,
E/CN.4/2000/62.

0 See infra. footnote 98.

5! International Law Association (Committee on International Human Rights Law and
Practice), Final Report on the Exercise of Universal Jurisdiction in Respect of Gross
Human Rights Offences, 2000.

# See also the Institut de droit international’s Resolution of Santiago de Compostela,
13 September 1989, commented by G. Sperduti, “Protection of Human Rights and the
Principle of Non-intervention in the Domestic Concerns of States. Rapport provisoire”,
Yearbook of the Institute of International Law, Session of Santiago de Compostela, 1989,
Vol. 63, Part [, pp. 309-351.

#3 Princeton Project on Universal Jurisdiction, The Princeton Principles on Universal
Jurisdiction, 23 July 2001, with a foreword by Mary Robinson, United Nations High
Commissioner for Human Rights, http ://www.princeton.edu/~lapa/unive_jur.pdf. See
M. C. Bassiouni, “Universal Jurisdiction for International Crimes: Historical Perspectives
and Contemporary Practice”. Virginia Journal of International Law, 2001, Vol. 42,
pp. 1-100.

S4 Africa Legal Aid (AFLA), Preliminary Draft of the Cairo Guiding Principles on Uni-
versal Jurisdiction in Respect of Gross Human Rights Offences: An African Perspective,
Cairo, 31 July 2001, http ://www.afla.unimaas.nl/en/act/univjurisd/preliminaryprinciples.htm.

55 Amnesty International, Universal Jurisdiction. The Duty of States to Enact and
Implement Legislation, September 2001, AI Index TOR 53/2001.

°¢ Avocats sans frontières, “Débat sur la loi relative à la répression des violations
graves de droit international humanitaire”, discussion paper of 14 October 2001, available
on http ://www.asf.be.

155

 

 

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 155

tional Commission of Jurists*’, have taken clear positions on the subject
of international accountability **. This may be seen as the opinion of civil
society, an opinion that cannot be completely discounted in the forma-
tion of customary international law today. In several cases, civil society
organizations have set in motion a process that ripened into international
conventions*’. Well-known examples are the 1968 Convention on the
Non-Applicability of Statutory Limitations to War Crimes and Crimes
against Humanity®, which can be traced back to efforts of the Interna-
tional Association of Penal Law, the 1984 Convention against Torture
and Other Cruel, Inhuman or Degrading Treatment or Punishment,
probably triggered by Amnesty International’s Campaign against Tor-
ture, the 1997 Treaty banning landmines®', to which the International
Campaign to Ban Landmines gave a considerable impetus and the 1998
Statute for the International Criminal Court, which was promoted by a
coalition of non-governmental organizations.

28. The Court fails to acknowledge this development, and does not
discuss the relevant sources. Instead, it adopts a formalistic reasoning,
examining whether there is, under customary international law, an inter-
national crimes exception to the — wrongly postulated — rule of immu-
nity for incumbent Ministers under customary international law (Judg-
ment, para. 58). By adopting this approach, the Court implicitly estab-
lishes a hierarchy between the rules on immunity (protecting incumbent

57K. Roth, “The Case for Universal Jurisdiction”, Foreign Affairs, September/Octo-
ber 2001, responding to an article written by an ex-Minister of Foreign Affairs in the same
review (Henry Kissinger, “The Pitfalls of Universal Jurisdiction”, Foreign Affairs, July/
August 2001).

38 See the joint Press Report of Human Rights Watch, the International Federation
of Human Rights Leagues and the International Commission of Jurists, “Rights Group
Supports Belgium’s Universal Jurisdiction Law”, 16 November 2000, available at
http ://www.hrw.org/press/2000/1 1/world-court-htm or http -//www.icj.org/press/press01/
english/belgium11.htm. See also the efforts of the International Committee of the Red
Cross in promoting the adoption of international instruments on international humani-
tarian law and its support of national implementation efforts (http ://www.icrc.org/eng/
advisory_service_ihl; http ://www.icrc.org/eng/ihl).

59M. C. Bassiouni. “Universal Jurisdiction for International Crimes: Historical Per-
spectives and Contemporary Practice”, Virginia Journal of International Law, 2001,
Vol. 42, p. 92.

“ Convention on the Non-Applicability of Statutory Limitations to War Crimes and
Crimes against Humanity, New York, 26 November 1968, LM, 1969, p. 68.

61 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of
Anti-personnel Mines and on Their Destruction, Oslo, 18 September 1997, ZLAM, 1997,
p. 1507.

62 The International Campaign to Ban Landmines (ICBL) is a coalition of non-govern-
mental organizations, with Handicap International, Human Rights Watch, Medico Inter-
national, Mines Advisory Group, Physicians for Human Rights and Vietnam Veterans of
America Foundation as founding members.

156

   

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 156

Foreign Ministers) and the rules on international accountability (calling
for the investigation of charges against incumbent Foreign Ministers
charged with war crimes and crimes against humanity).

By elevating the former rules to the level of customary international
law in the first part of its reasoning, and finding that the latter have failed
to reach the same status in the second part of its reasoning, the Court
does not need to give further consideration to the status of the principle
of international accountability under international law. As a result, the
Court does not further examine the status of the principle of interna-
tional accountability. Other courts, for example the House of Lords in
the Pinochet case** and the European Court of Human Rights in the A/-
Adsani case“, have given more thought and consideration to the balan-
cing of the relative normative status of international jus cogens crimes
and immunities.

Questions concerning international accountability for war crimes and
crimes against humanity and that were not addressed by the Interna-
tional Court of Justice include the following. Can international account-
ability for such crimes be considered to be a general principle of law in
the sense of Article 38 of the Court’s Statute? Should the Court, in reach-
ing its conclusion that there is no international crimes exception to
immunities under international law, not have given more consideration
to the factor that war crimes and crimes against humanity have, by
many, been considered to be customary international law crimes?
Should it not have considered the proposition of writers who suggest that
war crimes and crimes against humanity are jus cogens crimes, which, if
it were correct, would only enhance the contrast between the status of the
rules punishing these crimes and the rules protecting suspects on the

63 R. v. Bow Street Metropolitan Stipendiary Magistrate and Others, ex parte Pinochet
Ugarte, 24 March 1999, [1999] 2 All ER 97, HL.

64 Al-Adsani case: ECHR, Al-Adsani v. United Kingdom, 21 November 2001,
http ://www.echr.coe. int.

65 See: American Law Institute, Restatement of the Law Third. The Foreign Relations
Law of the United States, Vol. 1, para. 404, Comment; M. C. Bassiouni, Crimes against
Humanity in International Criminal Law, 1999: T. Meron, Human Rights and Humani-
tarian Norms as Customary Law, 1989; T. Meron, “International Criminalization of
Internal Atrocities”, 89 AJIL, 1995, p. 558; A. H. J. Swart, De berechting van inter-
nationale misdrijven, 1996, p. 7; ICTY, Decision on the Defence Motion for Inter-
locutory Appeal on Jurisdiction, 2 October 1995, Tadié, paras. 96-127 and 134
(common Article 3).

66 M. C. Bassiouni, “International Crimes: Jus Cogens and Obligatio Erga Omnes”, 59
Law and Contemporary Problems, 1996. Issue 4, pp. 63-74: M. C. Bassiouni, Crimes
against Humanity in International Criminal Law, 1999, pp. 210-217; C. J. R. Dugard,
Opinion in: Re Bouterse, para. 4.5.5, to be consulted at: http://www. icj.org/objectives/
opinion.htm; K. C. Randall, “Universal Jurisdiction under International Law”, 66 Texas
Law Review, 1988, pp. 829-832; ICTY, Judgment, 10 December 1998, Furundzija,
para. 153 (torture).

157
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 157

ground of immunities for incumbent Foreign Ministers, which are prob-
ably not part of jus cogens®’.

Having made these general introductory observations, I will now turn
to the two specific propositions of the International Court of Justice
referred to above, i.e., the distinction between substantive and procedural
defences and the idea that immunities are not a bar to prosecution.

(a) The distinction between immunity as a procedural defence and tmmu-
nity as a substantive defence is not relevant for the purposes of this
dispute

29. The distinction between jurisdictional immunity and criminal
responsibility of course exists in all legal systems in the world, but is not
an argument in support of the proposition that incumbent Foreign Min-
isters cannot be subject to the jurisdiction of other States when they are
suspected of war crimes and crimes against humanity. There are a host of
sources, including the 1948 Genocide Convention®’, the 1996 Interna-
tional Law Commission’s Draft Code of Crimes against the Peace and
Security of Mankind”, the Statutes of the ad hoc international criminal
tribunals’! and the Rome Statute for an International Criminal Court”.
All these sources confirm the proposition contained in the Principle 3 of
the Nuremberg principles? which states:

“The fact that a person who committed an act which constitutes
a crime under international law acted as Head of State or respon-
sible Government official does not relieve him from responsibility
under international law.”

30. The Congo argued that these sources only address substantive
immunities, not procedural immunities and that therefore they offer no
exception to the principle that incumbent Foreign Ministers are immune
from the jurisdiction of other States. Although some authorities seem to

 

67 See the conclusion of Professor J. Verhoeven in his Vancouver report for the Institut
de droit international. supra, footnote 19, p. 70.

68 See also supra, para. 26.

6° Convention on the Prevention and Suppression of the Crime of Genocide, Paris.
9 December 1948, UNTS, Vol. 78, p. 277.

7 Draft Code of Crimes against the Peace and Security of Mankind, Report of the
International Law Commission, 1996, United Nations doc. A/51/10, p. 59.

7 Statute of the International Tribunal for the former Yugoslavia, New York.
25 May 1993, (LM, 1993, p. 1192; Statute of the International Tribunal for Rwanda,
8 November 1994. /LM, 1994, p. 1598.

72 Rome Statute of the International Criminal Court, Rome, 17 July 1998, JEM, 1998,
p. 999,

7% Supra, footnote 46.

158
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 158

support this view 4, most authorities do not mention the distinction at all
and even reject it.

31. Principle 3 of the Nuremberg principles (and the subsequent codi-
fications of this principle), in addition to addressing the issue of (pro-
cedural or substantive) immunities, deals with the attribution of criminal
acts to individuals. International crimes are indeed not committed by
abstract entities, but by individuals who, in many cases, may act on
behalf of the State’*. Sir Arthur Watts very pertinently writes:

“States are artificial legal persons: they can only act through the
institutions and agencies of the State, which means, ultimately,
through its officials and other individuals acting on behalf of the
State. For international conduct which is so serious as to be tainted
with criminality to be regarded as attributable only to the imper-
sonal State and not to the individuals who ordered or perpetrated it
is both unrealistic and offensive to common notions of justice.” 7*

At the heart of Principle 3 is the debate about individual versus State
responsibility, not the discussion about the procedural or substantive
nature of the protection for government officials. This can only mean
that, where international crimes such as war crimes and crimes against
humanity are concerned, immunity cannot block investigations or
prosecutions to such crimes, regardless of whether such proceedings
are brought before national or before international courts.

32. Article 7 of the International Law Commission’s 1996 Draft Code
of Crimes against the Peace and Security of Mankind ’’, which is intended
to apply to both national and international criminal courts, only con-
firms this interpretation. In its Commentary to this Article, the Interna-
tional Law Commission states:

“The absence of any procedural immunity with respect to

 

74 See, for example, Principle 5 of The Princeton Principles on Universal Jurisdiction.
The Commentary states that “There is an extremely important distinction, however,
between ‘substantive’ and ‘procedural’ immunity”, but goes on by saying that “None of
these statutes [Nuremberg, ICTY, ICTR] addresses the issue of procedural immunity”,
pp. 48-51 (supra, footnote 53).

7 See the Judgment of the International Military Tribunal for the Trial of German
Major War Criminals, Nuremberg Trial Proceedings, Vol. 22, p. 466, “Crimes against
international law are committed by men, not by abstract entities, and only by punishing
individuals who commit such crimes can the provisions of international law be enforced.”

76 A. Watts. “The Legal Position in International Law of Heads of States, Heads of
Governments and Foreign Ministers”, Recueil des cours de l'Académie de droit interna-
tional de La Haye, 1994, Vol. 247, p. 82.

77 See also supra, para. 17.

159
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 159

prosecution or punishment in appropriate judicial proceedings is
an essential corollary of the absence of any substantive immunity or
defence. It would be paradoxical to prevent an individual from
invoking his official position to avoid responsibility for a crime only
to permit him to invoke this same consideration to avoid the conse-
quences of this responsibility.” 7#

33. In adopting the view that the non-impunity clauses in the relevant
international instruments only address substantive, not procedural immu-
nities, the International Court of Justice has adopted a purely doctrinal
proposition, which is not based on customary or conventional interna-
tional law or on national practice and which is not supported by a sub-
stantial part of legal doctrine. It is particularly unfortunate that the Inter-
national Court of Justice adopts this position without giving reasons.

(b) The Courts proposition that immunity does not necessarily lead to
impunity is wrong

34. I now turn to the Court’s proposition that immunities protecting
an incumbent Foreign Minister under international law are not a bar to
criminal prosecution in certain circumstances, which the Court enumer-
ates. The Court mentions four cases where an incumbent or former Min-
ister for Foreign Affairs can, despite his immunities under customary
international law, be prosecuted: (1) he can be prosecuted in his own
country; (2) he can be prosecuted in other States if the State whom he
represents waives immunity; (3) he can be prosecuted after he ceases
being a Minister for Foreign Affairs; and (4) he can be prosecuted before
an international court (Judgment, para. 61).

In theory, the Court may be right: immunity and impunity are not
synonymous and the two concepts should therefore not be conflated. In
practice, however, immunity leads to de facto impunity. All four cases
mentioned by the Court are highly hypothetical.

35. Prosecution in the first two cases presupposes a willingness of the
State which appointed the person as a Foreign Minister to investigate
and prosecute allegations against him domestically or to lift immunity in
order to allow another State to do the same.

This, however, is the core of the problem of impunity: where national
authorities are not willing or able to investigate or prosecute, the crime

 

*® Draft Code of Crimes against the Peace and Security of Mankind, Report of the
International Law Commission, 1996, United Nations doc. A/SI/10. p. 41.

160
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 160

goes unpunished. And this is precisely what happened in the case of
Mr. Yerodia. The Congo accused Belgium of exercising universal juris-
diction in absentia against an incumbent Foreign Minister, but it had
itself omitted to exercise its jurisdiction in presentia in the case of
Mr. Yerodia, thus infringing the Geneva Conventions and not complying
with a host of United Nations resolutions to this effect’.

The Congo was ill placed when accusing Belgium of exercising univer-
sal jurisdiction in the case of Mr. Yerodia. If the Congo had acted appro-
priately, by investigating charges of war crimes and crimes against human-
ity allegedly committed by Mr. Yerodia in the Congo, there would have
been no need for Belgium to proceed with the case. Belgium repeatedly
declared, and again emphasized in its opening and closing statements $°
before the Court, that it had tried to transfer the dossier to the Congo, in
order to have the case investigated and prosecuted by the authorities of
the Congo. Nowhere does the Congo mention that it has investigated the
allegations of war crimes and crimes against humanity against Mr. Yero-
dia. Counsel for the Congo even perceived this Belgian initiative as an
improper pressure on the Congo®’, as if it were adding insult to injury.

The Congo did not come to the Court with clean hands *’. In blaming
Belgium for investigating and prosecuting allegations of international
crimes that it was obliged to investigate and prosecute itself, the Congo
acts in bad faith. It pretends to be offended and morally injured by Bel-
gium by suggesting that Belgium’s exercise of “excessive universal juris-
diction” (Judgment, para. 42) was incompatible with its dignity. How-
ever, as Sir Hersch Lauterpacht observed in 1951, “the dignity of a
foreign state may suffer more from an appeal to immunity than from a

 

7 Supra, footnotes 48 and 49.

#0 CR 2001/8, para. 5; CR 2001/11, paras. 3 and 11.

SU CR 2001/10, p. 7.

82 G. Fitzmaurice, “The General Principles of International Law Considered from the
Standpoint of the Rule of Law”, Recueil des cours de l'Académie de droit international de
La Haye, 1957, Vol. 92, p. 119 writes:

“‘He who comes to equity for relief must come with clean hands.” Thus a State
which is guilty of illegal conduct may be deprived of the necessary locus standi in
judicio for complaining of corresponding illegalities on the part of other States, espe-
cially if these were consequential on or were embarked upon in order to counter its
own illegality —- in short were provoked by it.”

See also S. M. Schwebel, “Clean Hands in the Court”, in E. Brown Weiss ef al. (eds.), The
World Bank, International Financial Institutions, and the Development of International
Law, 1999, pp. 74-78, and Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Merits, Judgment, C.J. Reports 1986, dis-
senting opinion of Judge Schwebel, pp. 382-384 and 392-394.

161
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 161

denial of it”®’. The International Court of Justice should at least have
made it explicit that the Congo should have taken up the matter itself.

36. The third case mentioned by the Court in support of its proposi-
tion that immunity does not necessarily lead to impunity is where the per-
son has ceased to be a Foreign Minister (Judgment, para. 61, “Thirdly”).
In that case, he or she will no longer enjoy all of the immunities accorded
by international law in other States. The Court adds that the lifting of
full immunity, in this case, is only for “acts committed prior or subse-
quent to his or her period of office”. For acts committed during that
period of office, immunity is only lifted “for acts committed during that
period of office in a private capacity”. Whether war crimes and crimes
against humanity fall into this category the Court does not say *4.

It is highly regrettable that the International Court of Justice has not,
like the House of Lords in the Pinochet case, qualified this statement **. It
could and indeed should have added that war crimes and crimes against
humanity can never fall into this category. Some crimes under interna-
tional law (e.g., certain acts of genocide and of aggression) can, for prac-
tical purposes, only be committed with the means and mechanisms of a
State and as part of a State policy. They cannot, from that perspective, be
anything other than “official” acts. Immunity should never apply to
crimes under international law, neither before international courts nor
national courts. | am in full agreement with the statement of Lord Steyn
in the first Pinochet case, where he observed that:

“It follows that when Hitler ordered the ‘final solution’ his act
must be regarded as an official act deriving from the exercise of his
functions as Head of State. That is where the reasoning of the Divi-
sional Court inexorably leads.” *°

The International Court of Justice should have made it clearer that its

83H, Lauterpacht, “The Problem of Jurisdictional Immunities of Foreign States”,
28 BYBIL, 1951, p. 232.

84 See also paragraph 55 of the Judgment, where the Court says that, from the perspec-
tive of his “full immunity”, no distinction can be drawn between acts performed by a
Minister for Foreign Affairs in an “official capacity” and those claimed to have been
performed in a “private capacity”.

85 See supra, footnotes 12 and 13.

86 R. v. Bow Street Metropolitan Stipendiary Magistrate and Others, ex parte Pinochet
Ugarte, 25 November 1998, [1998] 4 All ER 897, p. 945.

162
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 162

Judgment can never lead to this conclusion and that such acts can never
be covered by immunity.

37. The fourth case of “non-impunity” envisaged by the Court is that
incumbent or former Foreign Ministers can be prosecuted before “certain
international criminal courts, where they have jurisdiction” (Judgment,
para. 61, “Fourthly”).

The Court grossly overestimates the role an international criminal
court can play in cases where the State on whose territory the crimes were
committed or whose national is suspected of the crime are not willing to
prosecute. The current ad hoc international criminal tribunals would only
have jurisdiction over incumbent Foreign Ministers accused of war crimes
and crimes against humanity in so far as the charges would emerge from
a situation for which they are competent, i.e., the conflict in the former
Yugoslavia and the conflict in Rwanda.

The jurisdiction of an International Criminal Court, set up by the
Rome Statute, is moreover conditioned by the principle of complemen-
tarity: primary responsibility for adjudicating war crimes and crimes
against humanity lies with the States. The International Criminal Court
will only be able to act if States which have jurisdiction are unwilling or
unable genuinely to carry out investigation or prosecution (Art. 17 ).

And even where such willingness exists, the International Criminal
Court, like the ad hoc international tribunals, will not be able to deal with
all crimes that come under its jurisdiction. The [nternational Criminal
Court will not have the capacity for that, and there will always be a need
for States to investigate and prosecute core crimes*’. These States include,
but are not limited to, national and territorial States. Especially in the
case of sham trials, there will still be a need for third States to investigate
and prosecute*®.

Not all international crimes will be justiciable before the permanent
International Criminal Court. It will only be competent to try cases aris-
ing from criminal behaviour occurring after the entry into force of the
Rome Statute. In addition, there is uncertainty as to whether certain acts
of international terrorism or certain gross human rights violations in
non-international armed conflicts would come under the jurisdiction of
the Court. Professor Tomuschat has rightly observed that it would be a
“fatal mistake” to assert that, in the absence of an international criminal

8? See for example the trial of four Rwandan citizens by a Criminal Court in Brussels:
Cour d'assises de l'arrondissement administratif de Bruxelles-capitale, arrêt du
8 juin 2001, not published.

88 See also infra, para. 65.

163

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 163

court having jurisdiction, Heads of State and Foreign Ministers sus-
pected of such crimes would only be justiciable in their own States, and
nowhere else®’.

38. My conclusion on this point is the following: the Court’s argu-
ments in support of its proposition that immunity does not, in fact,
amount to impunity, are very unconvincing.

3. Conclusion

39. My general conclusion on the question of immunity” is as fol-
lows: the immunity of an incumbent Minister for Foreign Affairs, if any,
is not based on customary international law but at most on international
comity. It certainly is not “full” or absolute and does not apply to war
crimes and crimes against humanity.

III. UNIVERSAL JURISDICTION

40. Initially, when the Congo introduced its request for the indication
of a provisional measure in 2000, the dispute addressed two questions:
(a) universal jurisdiction for war crimes and crimes against humanity;
and (b) immunities for incumbent Foreign Ministers charged with such
crimes (see Judgment, paras. 1 and 42). In the proceedings on the merits
in 2001, the Congo reduced its case to the second point only (see Judg-
ment, paras. 10-12), with no objection from Belgium, which even asked
the Court not to judge ultra petita (Judgment, para. 41). The Court
could, for that reason, not have made a ruling on the question of univer-
sal jurisdiction in general.

41. For their own reasons, the Parties thus invited the International
Court of Justice to short-cut its decision and to address the question of
the immunity from jurisdiction only. The Court, conceding that, as a
matter of logic, the second ground should be addressed only once there
has been a determination in respect of the first, nevertheless decided to
address the second question only. It addressed this question assuming,
for the purposes of its reasoning, that Belgium had jurisdiction under
international law to issue and circulate the arrest warrant (Judgment,
para. 46 in fine).

8° C. Tomuschat, Intervention at the Institut de droit international’s meeting in Van-
couver, August 2001, commenting on the draft resolution on Immunities from Jurisdic-
tion and Execution of Heads of State and of Government in International Law, and
giving the example of Iraqi dictator Saddam Hussein: Report of the 13th Commission of
the Institut de droit international, Vancouver, 2001, p. 94; see further supra, footnote 19
and corresponding text.

°° On the subject of inviolability, see infra, para. 75.

164
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 164

42. While the Parties did not request a general ruling, they neverthe-
less developed extensive arguments on the subject of (universal) jurisdic-
tion. The International Court of Justice, though it was not asked to rule
on this point in its dispositif, could and should nevertheless have addressed
this question as part of its reasoning. It confines itself to observing “juris-
diction does not imply absence of immunity, while absence of immunity
does not imply jurisdiction” (Judgment, para. 59, first sentence). It goes
on by observing that various international conventions impose an obliga-
tion on States either to extradite or to prosecute, “requiring them to
extend their criminal jurisdiction”, but immediately adds that “such
extension of jurisdiction in no way affects immunities under customary
international law, including those of Ministers for Foreign Affairs” (Judg-
ment, para. 59, second sentence).

Adopting this narrow perspective, the Court does, again, not need to
look at instruments giving effect to the principle of international account-
ability for war crimes and crimes against humanity. Yet most of the argu-
ments of either Party to this dispute were based on these instruments. By
not touching the subject of (universal) jurisdiction at all, the Court did
not reply to these arguments and leaves the questions unanswered. I wish
to briefly address them here.

43. The Congo accused Belgium of the “exercise of an excessive uni-
versal jurisdiction” (Judgment, para. 42; emphasis added) because, apart
from infringing the rules on international immunities, Belgium’s legisla-
tion on universal jurisdiction can be applied regardless of the presence of
the offender on Belgian territory. This flows from Article 7 of the Belgian
Act concerning the Punishment of Grave Breaches of International
Humanitarian Law (hereinafter 1993/1999 Act)?'. The Congo found that
this was excessive because Belgium in fact exercised its jurisdiction in

 

°! Loi du 16 juin 1993 relative a la répression des violations graves du droit interna-
tional humanitaire, Moniteur belge, 5 August 1993, as amended by Loi du 10 février 1999,
Moniteur belge, 23 March 1999: an English translation has been published in /LM, 1999,
pp. 921-925. See generally: A. Andries, C. Van den Wyngaert, E. David, and J. Verhae-
gen, “Commentaire de la loi du 16 juin 1993 relative à la répression des infractions graves
du droit international humanitaire”, Rev. dr. pén., 1994, pp. 1114-1184: E. David, “La loi
belge sur les crimes de guerre”, 28 RBDI, 1995, pp. 668-684; P. d'Argent, “La loi du
10 février 1999 relative à la répression des violations graves du droit international humani-
taire”, 118 Journal des tribunaux, 1999, pp. 549-555; L. Revdams, “Universal Jurisdic-
tion over Atrocities in Rwanda: Theory and Practice”, European Journal of Crime,
Criminal Law and Criminal Justice. 1996, pp. 18-47: D. Vandermeersch, “La répression
en droit belge des crimes de droit international”. 68 RIDP. 1997, pp. 1093-1135: D. Van-
dermeersch, “Les poursuites et le jugement des infractions de droit international humani-
taire en droit belge”, in D. H. Bosly ef al, Actualité du droit international humanitaire,
2001, pp. 123-180: J. Verhoeven, “Vers un ordre répressif universel? Quelques observa-
tions”, Annuaire français de droit international, 1999, pp. 55-71.

165
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 165

absentia by issuing the arrest warrant of |! September 2000 in the
absence of Mr. Yerodia.

To this accusation, Belgium answered it was entitled to assert jurisdic-
tion in the present case because international law does not prohibit and
even permits States to exercise extraterritorial jurisdiction for war crimes
and crimes against humanity.

44. There is no generally accepted definition of universal jurisdiction
in conventional or customary international law. States that have incor-
porated the principle in their domestic legislation have done so in very
different ways”. Although there are many examples of States exercising
extraterritorial jurisdiction for international crimes such as war crimes
and crimes against humanity and torture, it may often be on other juris-
dictional grounds such as the nationality of the victim. A prominent
example was the Eichmann case which was in fact based not on universal
jurisdiction but on passive personality’. In the Spanish Pinochet case, an
important connecting factor was the Spanish nationality of some of the
victims *. Likewise, in the case against Mr. Yerodia, some of the com-
plainants were of Belgian nationality?>, even if there were, apparently, no
Belgian nationals that were victims °° of the violence that allegedly resulted

°2 For a survey of the implementation of the principle of universal jurisdiction for inter-
national crimes in different countries, see, inter alia: Amnesty International, Universal
Jurisdiction. The Duty of States to Enact and Implement Legislation, September 2001, Al
Index IOR 53/2001 ; International Law Association (Committee on International Human
Rights Law and Practice), Final Report on the Exercise of Universal Jurisdiction in
Respect of Gross Human Rights Offences, Ann., 2000; Redress, Universal Jurisdiction in
Europe. Criminal Prosecutions in Europe since 1990 for War Crimes, Crimes against
Humanity, Torture and Genocide, 30 June 1999: http ://www.redress.org/inpract.html; see
also “Crimes internationaux et juridictions nationales” 10 be published by the Presses uni-
versitaires de France (in print).

° Attorney-General of the Government of Israel v. Eichmann, 36 ILR, 1961 p. 5. See
also US v. Yunis (No. 2), District Court, DC, 12 February 1988, 82 ZLR, 1990, p. 343;
Court of Appeals, DC, 29 January 1991, ZLM, 1991, Vol. 3, p. 403.

% Audiencia Nacional, Auto de la Sala de lo Penal de la Audiencia Nacional confir-
mando la jurisdicciôn de España para conocer de los crimenes de genocidio y terrorismo
cometidos durante la dictadura chilena, 5 November 1998, http ://www.derechos.org/
nizkor/chile/juicio/audi.html. See also M. Marquez Carrasco and J. A. Fernandez,
“Spanish National Court, Criminal Division (Plenary Session). Case 19/97, 4 Nov. 1998,
Case 1/98, 5 Nov. 1998”, AJIL, 1999, pp. 690-696.

% CR 2001/8, p. 16.

% Some confusion arose over the difference between the notion of “victim” and the
notion of “complainant” (partie civile). Belgian law does not provide an actio popularis,
but only allows victims and their relatives to trigger criminal investigations through the
procedure of a formal complaint (constitution de partie civile}. On the Belgian system, see
C. Van den Wyngaert, “Belgium”, in C. Van den Wyngaert ef al. (eds.), Criminal Pro-
cedure Systems in the Member States of the European Community, 1993.

166
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 166

from the hate speeches of which Mr. Yerodia was suspected (Judgment,
para. 15)°7.

45. Much has been written in legal doctrine about universal jurisdic-
tion. Many views exist as to its legal meaning Ÿ and its legal status under
international law°’. This is not the place to discuss them. What matters
for the present dispute is the way in which Belgium has codified universal
jurisdiction in its domestic legislation and whether it is, as applied in the
case of Mr. Yerodia, compatible with international law.

Article 7 of the 1993/1999 Belgian Act, which is at the centre of the
dispute, states the following: “The Belgian courts shall be competent to
deal with breaches provided for in the present Act, irrespective of where
such breaches have been committed . . .” 190

46. Despite uncertainties that may exist concerning the definition of
universal jurisdiction, one thing is very clear: the ratio legis of universal
jurisdiction is based on the international reprobation for certain very
serious crimes such as war crimes and crimes against humanity. Its raison
d'être is to avoid impunity, to prevent suspects of such crimes finding a

°? The notion “victim” is wider than the direct victim of the crime only, and also
includes indirect victims (e.g. the relatives of the assassinated person in the case of mur-
der). Moreover, for crimes such as those with which Mr. Yerodia has been charged
{incitement to war crimes and crimes against humanity), death or injury of the (direct)
victim is not a constituent element of the crime. Not only those who were effectively killed
or injured after the alleged hate speeches are victims, but all persons against whom the
incitements were directed, including the victims of Belgian nationality who brought the
case before the Belgian investigating judge by lodging a constitution de partie civile action.
By focusing on the victims of the violence in paragraph 15 of the Judgment, the Inter-
national Court of Justice seems to adopt a very narrow definition of the notion of
vicuim.

% For a very thorough recent analysis of the various positions, diachronically and syn-
chronically, see M. Henzelin, Le principe de l'universalité en droit pénal international.
Droit et obligation pour les Etats de poursuivre et juger selon le principe de l'universalité,
2000. Other recent publications are M. C. Bassiouni, “Universal Jurisdiction for Interna-
tional Crimes: Historical Perspectives and Contemporary Practice”, Virginia Journal of
International Law, 2001, Vol. 42, pp. 1-100; L. Benavides, “The Universal Jurisdiction
Principle”, | Anuario Mexicano de Derecho Internacional, 2001, pp. 20-96; J. 1. Charney,
“International Criminal Law and the Role of Domestic Courts”, 25 AJIL, 2001, pp. 120-
124; G. de La Pradelle, “La compétence universelle”, in H. Ascensio et al. (eds.), Droit
international pénal, 2000, pp. 905-918: A. Hays Butler, Universal Jurisdiction: A Review
of the Literature”, Criminal Law Forum, 2000, pp. 353-373: R. van Elst, “Implementing
Universal Jurisdiction over Grave Breaches of the Geneva Conventions”, LJIL, 2000,
pp. 815-854. See also the proceedings of the symposium on Universal Jurisdiction: Myths,
Realities, and Prospects, 35 New England Law Review, 2001, No. 2.

% For example, some writers hold the view that an independent theory of universal
jurisdiction exists with respect to jus cogens international crimes. See, for example,
M. C. Bassiouni, “Universal Jurisdiction for International Crimes: Historical Perspec-
tives and Contemporary Practice”, Virginia Journal of International Law, 2001, Vol. 42,
p. 28.

190 See footnote 91 for further references.

167
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 167

safe haven in third countries. Scholarly organizations that participated
in the debate have emphasized this, for example in the Princeton prin-
ciples !°', the Cairo principles !® and the Kamminga report on behalf of
the International Law Association !%,

47. It may not have been the International Court of Justice’s task to
define universal jurisdiction in abstract terms. What it should, however,
have considered is the following question: was Belgium under interna-
tional law entitled to assert extraterritorial jurisdiction against Mr. Yero-
dia (apart from the question of immunity) in the present case? The Court
did not consider this question at all.

1. Universal Jurisdiction for War Crimes and Crimes against Humanity
Is Compatible with the “Lotus” Test

48. The leading case on the question of extraterritorial jurisdiction is
the 1927 “Lotus” case. In that case, the Permanent Court of Interna-
tional Justice was asked to decide a dispute between France and Turkey,
which arose from a criminal proceeding in Turkey against a French
national. This person, the captain of a French ship, was accused of invol-
untary manslaughter causing Turkish casualties after a collision between
his ship and a Turkish ship on the high seas. Like in the present dispute,
the question was whether the respondent State, Turkey, was entitled to
conduct criminal proceedings against a foreign national for crimes com-
mitted outside Turkey. France argued that Turkey was not entitled to
prosecute the French national before its domestic courts because there
was no permission, and indeed a prohibition, under customary interna-
tional law for a State to assume extraterritorial jurisdiction. Turkey
argued that it was entitled to exercise jurisdiction under international
law.

49. The Permanent Court of International Justice decided that there
was no rule of conventional or customary international law prohibiting
Turkey from asserting jurisdiction over facts committed outside Turkey.
It started by saying that, as a matter of principle, jurisdiction is territorial
and that a State cannot exercise jurisdiction outside its territory without
a permission derived from international custom or from a convention. It
however immediately added a qualification to this principle in a famous
dictum that students of international law know very well:

“It does not, however, follow that international law prohibits a
State from exercising jurisdiction in its own territory, in respect of
any case which relates to acts which have taken place abroad, and in
which it cannot rely on some permissive rule of international law .. .

101 Supra, footnote 53.
102 Supra, footnote 54.
103 Supra, footnote 51.

168
ARREST WARRANT (DISS, OP. VAN DEN WYNGAERT) 168

Far from laying down a general prohibition to the effect that States
may not extend the application of their laws and the jurisdiction of
their courts to persons, property and acts outside their territory, it
leaves them in this respect a wide measure of discretion which is only
limited in certain cases by prohibitive rules; as regards other cases,
every State remains free to adopt the principles which it regards as
best and most suitable.” 194

A distinction must be made between prescriptive jurisdiction and
enforcement jurisdiction. The above-mentioned dictum concerns prescrip-
tive jurisdiction: itis about what a State may do on its own territory when
investigating and prosecuting crimes committed abroad, not about what
a State may do on the territory of other States when prosecuting such
crimes. Obviously, a State has no enforcement jurisdiction outside its ter-
ritory: a State may, failing permission to the contrary, not exercise its
power on the territory of another State. This is “the first and foremost
restriction imposed by international law upon a State” l%, In other words,
the permissive rule only applies to prescriptive jurisdiction, not to enforce-
ment jurisdiction: failing a prohibition, State A muy, on its own territory,
prosecute offences committed in State B (permissive rule); failing a per-
mission, State A may not act on the territory of State B.

50. Does the arrest warrant of 11 April 2000 come under the first
species of jurisdiction, under the second, or under both? In other words:
has Belgium, by asserting jurisdiction in the form of the issuing and cir-
culation of an arrest warrant on charges of war crimes and crimes
against humanity against a foreign national for crimes committed
abroad, engaged in prescriptive jurisdiction, in enforcement jurisdiction,
or in both?

Given the fact that the warrant has never been enforced, the dispute is
in the first place about prescriptive jurisdiction. However, the title of the
warrant (“international arrest warrant”) gave rise to questions about
enforcement jurisdiction also.

I believe that Belgium, by issuing and circulating the warrant, violated
neither the rules on prescriptive jurisdiction nor the rules on enforcement
jurisdiction. My views on enforcement jurisdiction will be part of my rea-
soning in Section IV, where I will consider whether there was an interna-
tionally wrongful act in the present case!°°. In the present Section, I will
deal with prescriptive jurisdiction. I will measure the statutory provision
that is at the centre of the dispute, Article 7 of the 1993/1999 Belgian Act,
against the yardstick of the “Lotus” test on prescriptive jurisdiction.

104 “Lotus”, Judgment No. 9, 1927, P.C.LJ., Series A, No 10. p. 19.
05 Thid., p. 18.
106 See infra, paras. 68 et seq.

169
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 169

51. It follows frorn the “Lotus” case that a State has the right to pro-
vide extraterritorial jurisdiction on its territory unless there is a prohibi-
tion under international law. I believe that there is no prohibition under
international law to enact legislation allowing it to investigate and
prosecute war crimes and crimes against humanity committed abroad.

It has often been argued, not without reason, that the “Lotus” test is
too liberal and that, given the growing complexity of contemporary inter-
national intercourse, a more restrictive approach should be adopted
today !°7, In the Nuclear Weapons case, there were two groups of States
each giving a different interpretation of “Lotus” on this point !°5 and
President Bedjaoui, in his declaration, expressed hesitations about
“Lotus” °°. Even under the more restrictive view, Belgian legislation
stands. There is ample evidence in support of the proposition that inter-
national law clearly permits States to provide extraterritorial jurisdiction
for such crimes.

I will give reasons for both propositions in the next paragraphs. I
believe that (a) international law does not prohibit universal jurisdiction
for war crimes and crimes against humanity, (+) clearly permits it.

(a) International law does not prohibit universal jurisdiction for war
crimes and crimes against humanity

52. The Congo argued that the very concept of universal jurisdiction
presupposes the presence of the defendant on the territory of the
prosecuting State. Universal jurisdiction in absentia, it submitted, was
contrary to international law. This proposition needs to be assessed
in the light of conventional and customary international law and of legal
doctrine.

53. As a preliminary observation, I wish to make a linguistic com-
ment. The term “universal jurisdiction” does not necessarily mean that
the suspect should be present on the territory of the prosecuting State.

107 Cf, American Law Institute, Restatement (Third) Foreign Relations Law of the
United States, 1987, pp. 235-236; I. Cameron, The Protective Principle of International
Criminal Jurisdiction, 1994, p. 319; F. A. Mann, “The Doctrine of International Jurisdic-
tion Revisited after Twenty Years”, Recueil des cours de |’ Académie de droit international
de La Haye, 1964, Vol. 111, p. 35: R. Higgins, Problems and Process. International Law
and How We Use It, 1994, p. 77. See also Council of Europe, Extraterritorial Jurisdiction
in Criminal Matters, 1990, pp. 20 et seq.

108 Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, 1. C.J. Reports
1996, pp. 238-239, para. 21.

19 TE CJ. Reports 1996, p. 270, para. 12.

170
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 170

Assuming the presence of the accused, as some authors do, does not
necessarily mean that it is a legal requirement. The term may be ambig-
uous, but precisely for that reason one should refrain from jumping to
conclusions. The Latin maxims that are sometimes used, and that seem
to suggest that the offender must be present (judex deprehensionis —
ubi te invenero ibi te judicabo) have no legal value and do not necessarily
coincide with universal jurisdiction.

54, There is no rule of conventional international law to the effect that
universal jurisdiction in absentia is prohibited. The most important legal
basis, in the case of universal jurisdiction for war crimes is Article 146 of
the IV Geneva Convention of 1949!'°, which lays down the principle aut
dedere aut judicare'"'. A textual interpretation of this Article does not
logically presuppose the presence of the offender, as the Congo tries to
show. The Congo’s reasoning in this respect is interesting from a doctri-
nal point of view, but does not logically follow from the text. For war
crimes, the 1949 Geneva Conventions, which are almost universally rati-
fied and could be considered to encompass more than mere treaty obli-
gations due to this very wide acceptance, do not require the presence of
the suspect. Reading into Article 146 of the IV Geneva Convention a
limitation on a State’s right to exercise universal jurisdiction would fly in
the face of a teleological interpretation of the Geneva Conventions. The
purpose of these Conventions, obviously, is not to restrict the jurisdiction
of States for crimes under international law.

55. There is no customary international law to this effect either. The
Congo submits there is a State practice, evidencing an opinio juris assert-
ing that universal jurisdiction, per se, requires the presence of the offender
on the territory of the prosecuting State. Many national systems giving
effect to the obligation aut dedere aut judicare and/or the Rome Statute
for an International Criminal Court indeed require the presence of the

19 Convention Relative to the Protection of Civilian Persons in Time of War, Geneva,
12 August 1949, UNTS, Vol. 75, p. 287. See also Art. 49, Convention for the Ameliora-
tion of the Condition of the Wounded and Sick in Armed Forces in the Field, Geneva,
12 August 1949, UNTS, Vol. 75. p. 31; Art. 50, Convention for the Amelioration of the
Condition of Wounded, Sick and Shipwrecked Members of Armed Forces at Sea, Geneva,
12 August 1949, UNTS, Vol. 75, p. 85; Art. 129, Convention Relative to the Treatment of
Prisoners of War, Geneva, 12 August 1949, UNTS, Vol. 75, p. 135; Art. 85 (1), Protocol
Additional (1) to the Geneva Conventions of 12 August 1949, and relating to the Protec-
tion of Victims of International Armed Conflicts, Geneva, 8 June 1977, United Nations,
Official Records of the General Assembly, doc. A/32/144, 15 August 1977.

111 See further infra, para. 62.

171
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 171

offender. This appears from legislation!'? and from a number of national
decisions including the Danish Saric case''?, the French Javor case!'4
and the German Jorgic case!!$, However, there are also examples of
national systems that do not require the presence of the offender on the
territory of the prosecuting State!'®. Governments and national courts in
the same State may hoid different opinions on the same question, which
makes it even more difficult to identify the opinio juris in that State!!7.

And even where national law requires the presence of the offender, this
is not necessarily the expression of an opinio juris to the effect that this is
a requirement under international law. National decisions should be read

112 See, for example, the Swiss Penal Code, Art. 6bis, |; the French Penal Code,
Art. 689-1; the Canadian Crimes against Humanity and War Crimes Act (2000), Art. 8.

"3 Public Prosecutor v. T., Supreme Court (Hojesteret), Judgment, 15 August 1995,
Ugeskrift for Retsvaesen, 1995, p. 838, reported in Yearbook of International Humanitar-
ian Law, 1998, p. 431, and in R. Maison, “Les premiers cas d'application des dispositions
pénales des Conventions de Genève: commentaire des affaires danoise et française”,
EJIL, 1995, p. 260.

"4 Cour de cassation (fr.), 26 March 1996, Bull. Crim., 1996, pp. 379-382.

115 Bundesgerichtshof 30 April 1999, 3 StR 215/98, NStZ, 1999, p. 396. See also the
critical note { Anmerkung) by Ambos, ibid., pp. 405-406, who doesn’t share the view of
the judges that a “legitimizing link” is required to allow Germany to exercise its jurisdic-
tion over crimes perpetrated outside its territory by foreigners against foreigners, even if
these amount to serious crimes under international law (in casu genocide). In a recent
judgment concerning the application of the Geneva Conventions, the Court, however,
decided that such a link was not required, since German jurisdiction was grounded on a
binding norm of international law instituting a duty to prosecute, so there could hardly be
a violation of the principle of non-intervention (Bundesgerichtshof, 21 February 2001,
3 StR 372/00, retrievable on http ://www.hrr-strafrecht.de).

116 See, for example, the prosecutions instituted in Spain on the basis of Article 23.4 of
the Ley Organica del Poder Judicial (Law 6/1985 of 1 July 1985 on the Judicial Power)
against Senator Pinochet and other South American suspects whose extradition was
requested. In New Zealand, proceedings may be brought for international “core crimes”
regardless of whether or not the person accused was in New Zealand at the time a decision
was made to charge the person with an offence (Sec. 8 (1) /c) (ili) of the International
Crimes and International Criminal Court Act, 2000).

117 The German Government very recently reached agreement on a text for an “Inter-
national Crimes Code” { Vélkerstrafgesetzbuch) (see Bundesministerium der Justiz, Mit-
teilung fiir die Presse 02/62, Berlin, 16 January 2002). The new Code would allow German
law enforcement agencies to prosecute cases without any link to Germany and without the
presence of the offender on the national territory. However. if there is no link to Ger-
many, the law enforcement agencies have discretion to defer prosecution in such a case
when an International Court or the Courts of a State basing its jurisdiction on territori-
ality or personality were in fact prosecuting the suspect (see Bundesministerium der Justiz,
Entwurf eines Gesetzes zur Einführung des Volkerstrafgesetzbuches, pp. 19 and 89, to be
consulted on the Internet: http ://www.bmj.bund.de/images/1 1222.pdf).

172

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 172

with much caution. In the Bouterse case, for example, the Dutch Supreme
Court did not state that the requirement of the presence of the suspect
was a requirement under international law, but only under domestic law.
It found that, under Dutch law, there was no such jurisdiction to
prosecute Mr. Bouterse but did not say that exercising such juris-
diction would be contrary to international law. In fact, the Supreme
Court did not follow the Advocate General’s submission on this point!!®.

56. The “Lotus” case is not only an authority on jurisdiction, but also
on the formation of customary international law as was set out above. A
“negative practice” of States, consisting in their abstaining from institut-
ing criminal proceedings, cannot, in itself, be seen as evidence of an
opinio juris. Only if this abstinence was based on a conscious decision of
the States in question can this practice generate customary international
law''°. As in the case of immunities, such abstinence may be attributed to
other factors than the existence of an opinio juris. There may be good
political or practical reasons for a State not to assert jurisdiction in the
absence of the offender.

It may be politically inconvenient to have such a wide jurisdiction
because it is not conducive to international relations and national public
opinion may not approve of trials against foreigners for crimes com-
mitted abroad. This does not, however, make such trials illegal under
international law.

A practical consideration may be the difficulty in obtaining the evi-
dence in trials of extraterritorial crimes. Another practical reason may be
that States are afraid of overburdening their court system. This was
stated by the Court of Appeal in the United Kingdom in the 4/-Adsani
case !? and seems to have been an explicit reason for the Assemblée
nationale in France to refrain from introducing universal jurisdiction in
absentia when adopting universal jurisdiction over the crimes falling
within the Statute of the Yugoslavia Tribunal '?'. The concern for a link-
age with the national order thus seems to be more of a pragmatic than of

U8 See supra, footnote 5. The Court of Appeal of Amsterdam had, in its judgment of
20 November 2000, decided, inter alia, that Mr. Bouterse could be prosecuted in absentia
on charges of torture (facts committed in Suriname in 1982). This decision was reversed
by the Dutch Supreme Court on 18 September 2001, inter alia on the point of the exercise
of universal jurisdiction in absentia. The submissions of the Dutch Advocate General are
attached to the judgment of the Supreme Court, loc. cit. paras. 113-137 and especially
para. 138.

119 See supra, para. 13.

120 ECHR, Al-Adsani v. United Kingdom, 21 November 2001, para. 18, and the con-
curring opinions of Judges Pellonpää and Bratza, retrievable at: http://www.echr.coe.int.
See the discussion in Marks, “Torture and the Jurisdictional Immunities of Foreign
States”, CLJ, 1997, pp. 8-10.

I See Journal officiel de l'Assemblée nationale, 20 décembre 1994, 2° séance, p. 9446.

173
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 173

a juridical nature. It is not, therefore, necessarily the expression of an
opinio juris to the effect that this form of universal jurisdiction is contrary
to international law.

57. There is a massive literature of learned scholarly writings on the
subject of universal jurisdiction'*?. I confine myself to three studies,
which emanate from groups of scholars: the Princeton principles '**, the
Cairo principles !# and the Kamminga report on behalf of the ILA 5,
and look at one point: do the authors support the Congo’s proposition
that universal jurisdiction in absentia is contrary to international law?
The answer is: no!°,

58. I conclude that there is no conventional or customary interna-
tional law or legal doctrine in support of the proposition that (universal)
jurisdiction for war crimes and crimes against humanity can only be exer-
cised if the defendant is present on the territory of the prosecuting State.

(b) International law permits universal jurisdiction for war crimes and
crimes against humanity

59. International law clearly permits universal jurisdiction for war
crimes and crimes against humanity. For both crimes, permission under
international law exists. For crimes against humanity, there is no clear
treaty provision on the subject but it is accepted that, at least in the case
of genocide, States are entitled to assert extraterritorial jurisdiction '°’. In
the case of war crimes, however, there is specific conventional interna-
tional law in support of the proposition that States are entitled to assert

122 For recent sources see supra, footnote 98.

'23 Supra, footnote 53.

'24 Supra, footnote 54.

LS Supra, footnote 51.

'26 Although the wording of Princeton Principle | (2) may appear somewhat confusing.
the authors definitely did not want to prevent a State from initiating the criminal process.
conducting an investigation, issuing an indictment or requesting extradition when the
accused is not present, as is confirmed by Principle 1 (3). See the Commentary on the
Princeton Principles at p. 44.

'27 On the subject of genocide and the Genocide Convention of 1948, the International
Court of Justice held that “the rights and obligations enshrined by the Convention are
rights and obligations erga omnes” and “that the obligation each State thus has to prevent
and to punish the crime of genocide is not lerritorially limited by the Convention” (Appli-
cation of the Convention on the Prevention and Punishment of the Crime of Genocide
( Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment, C.J. Reports
1996 (HT), p. 616. para. 31).

174
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 174

jurisdiction over acts committed abroad: the relevant provision is
Article 146 of the IV Geneva Convention!#, which lays down the
principle aut dedere aut judicare for war crimes committed against
civilians !??,

From the perspective of the drafting history of international criminal
law conventions, this is probably one of the first codifications of this
principle, which, in legal doctrine, goes back at least to Hugo Grotius but
has probably much older roots'*’. However, it had not been codified in
conventional international law until 1949. There are older Conventions
such as the 1926 Slavery Convention! or the 1929 Convention on
Counterfeiting !*?, which require States to lay down rules on jurisdiction
but which do not provide an aut dedere aut judicare obligation. The 1949
Conventions are probably the first to lay down this principle in an article
that is meant to cover both jurisdiction and prosecution.

Subsequent Conventions have refined this way of drafting and have
laid down distinctive provisions on jurisdiction on the one hand and on
prosecution (aut dedere aut judicare) on the other. Examples are the
1970 Convention for the Suppression of Unlawlul Seizure of Aircraft
(Articles 4 and 7 respectively)! and the 1984 Convention against Tor-
ture (Articles 5 and 7 respectively}!

60. In order to assess the “permissibility” of universal jurisdiction for
international crimes, it is important to distinguish between jurisdiction
clauses and prosecution (aut dedere aut judicare) clauses in international
criminal law conventions.

61. The jurisdiction clauses in these Conventions usually oblige States

(28 See supra, footnote 110.

'29 See International Committee of the Red Cross, National Enforcement of Inter-
national Humanitarian Law: Universal Jurisdiction over War Crimes, retrievable at:
http://www.icre.org; R. van Elst, “Implementing Universal Jurisdiction over Grave
Breaches of the Geneva Conventions”, 13 LJIL, 2000, pp. 815-854.

130 G. Guillaume, “La compétence universelle. Formes anciennes et nouvelles”. in
Mélanges offerts à Georges Levasseur, 1992, p. 27.

31 Slavery Convention, Geneva, 25 September 1926, League of Nations, Treaty Series
(LNTS), Vol. 60. p. 253.

132 International Convention for the Suppression of Counterfeiting Currency, Geneva,
20 April 1929. LNTS, Vol. 112, p. 371.

133 Convention for the Suppression of Unlawful Seizure of Aircraft, signed at The
Hague on 16 December 1970, JEM, 1971, p. 134.

'34 Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment. New York, 10 December 1984, /LM, 1984, p. 1027, with changes in /LM,
1985. p. 535.

175
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 175

to provide extraterritorial jurisdiction, but do not exclude States from
exercising jurisdiction under their national laws. Even where they do not
provide universal jurisdiction, they do not exclude it either, nor do they
require States to refrain from providing this form of jurisdiction under
their domestic law. The standard formulation of this idea is that “[t]his
Convention does not exclude any criminal jurisdiction exercised in accord-
ance with national law”. This formula can be found in a host of Conven-
tions, including the 1970 Convention for the Suppression of Unlawful
Seizure of Aircraft (Art. 4, para. 3) and the 1984 Convention against Tor-
ture (Art. 5, para. 3).

62. The prosecution clauses (aut dedere aut judicare ), however, some-
times link the prosecution obligation to extradition, in the sense that a
State’s duty to prosecute a suspect only exists “if it does not extradite
him”. Examples are Article 7 of the 1970 Convention for the Suppression
of Unlawful Seizure of Aircraft and Article 7 of the 1984 Convention
against Torture. This, however, does not mean that prosecution is only
possible in cases where extradition has been refused.

Surely, this formula cannot be read into Article 146 of the IV Geneva
Convention which according to some authors even prioritizes prosecu-
tion over extradition: primo prosequi, secundo dedere'**. Even if one
adopts the doctrinal viewpoint that the notion of universal jurisdiction
assumes the presence of the offender, there is nothing in Article 146 that
warrants the conclusion that this is an actual requirement !*°.

2. Universal Jurisdiction Is Not Contrary to the Complementarity Prin-
ciple in the Statute for an International Criminal Court

63. Some argue that, in the light of the Rome Statute for an Interna-
tional Criminal Court, it will be for the International Criminal Court,
and not for States acting on the basis of universal jurisdiction, to
prosecute suspects of war crimes and crimes against humanity. National
statutes providing universal jurisdiction, like the Belgian Statute, would
be contrary to this new philosophy and could paralyse the International
Criminal Court. This was also the proposition of the Congo in the
present dispute !*?.

F5 The Geneva Conventions of 1949 are unique in that they provide a mechanism
which goes further than the “aut dedere, aut judicare” model and which can be described
as “aut judicare, aut dederc’, or, even more poignantly, as “primo prosequi, secundo
dedere”. See. respectively, R. van Elst. loc. cit. pp. 818-819: M. Henzelin, op. cit. p. 353.
para. 1112.

136 See M. Henzelin, op. cit. p. 354, para. 1113.

137 See Memorial of the Congo. p. 59. “The obligation not to defeat the object
and purpose of the Statute of the International Criminal Court.” {Translation by the
Registry. ]

176
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 176

64, This proposition is wrong. The Rome Statute does not prohibit
universal jurisdiction. It would be absurd to read the Rome Statute in
such a way that it limits the jurisdiction for core crimes to either the
national] State or the territorial State or the International Criminal Court.
The relevant clauses are about the preconditions for the International
Criminal Court to exercise jurisdiction (Art. 17, Rome Statute — the
complementarity principle), and cannot be construed as containing a gen-
eral limitation for third States to investigate and prosecute core crimes.
Surely, the Rome Statute does not preclude third States (other than the
territorial State and the State of nationality) from exercising universal
jurisdiction. The preamble, which unequivocally states the objective of
avoiding impunity, does not allow this inference. In addition, the opinio
juris, as it appears from United Nations resolutions '**, focuses on
impunity. individual accountability and the responsibility of all States to
punish core crimes.

65. An important practical element is that the International Criminal
Court will not be able to deal with a// crimes; there will still be a need for
States to investigate and prosecute core crimes. These States include, but
are not limited to, national and territorial States. As observed previously,
there will still be a need for third States to investigate and prosecute,
especially in the case of sham trials. Also, the International Criminal
Court will not have jurisdiction over crimes committed before the entry
into force of its Statute (Art. 11, Rome Statute). In the absence of other
mechanisms for the prosecution of these crimes, such as national courts
exercising universal jurisdiction, this would leave an unacceptable source
of impunity !*?.

66. The Rome Statute does not establish a new legal basis for
third States to introduce universal jurisdiction. It does not prohibit it but
does not authorize it either. This means that, as far as crimes in the Rome
Statute are concerned (war crimes, crimes against humanity, genocide
and in the future perhaps aggression and other crimes), pre-existing
sources of international law retain their importance.

3. Conclusion

67. Article 7 of Belgium’s 1993/1999 Act, giving effect to the principle
of universal jurisdiction regarding war crimes and crimes against human-
ity, is not contrary to international law. International law does not pro-
hibit States from asserting prescriptive jurisdiction of this kind. On the
contrary, international law permits and even encourages States to assert
this form of jurisdiction in order to ensure that suspects of war crimes

158 See supra, footnotes 48 and 49.
139 See also supra, para. 37.

177
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 177

and crimes against humanity do not find safe havens. It is not in conflict
with the principle of complementarity in the Statute for an International
Criminal Court.

IV. EXISTENCE OF AN INTERNATIONALLY WRONGFUL ACT

68. Having concluded that incumbent Ministers for Foreign Affairs
are fully immune from foreign criminal jurisdiction (Judgment, para. 54),
even if charged with war crimes and crimes against humanity (Judgment,
para. 58), the International Court of Justice examines whether the issuing
and circulating of the warrant of 11 April 2000 constituted a violation of
those rules. On the subject of the issuance and the circulation of the war-
rant respectively, the Court concludes:

“that the issue of the warrant constituted a violation of an obligation
of Belgium towards the Congo, in that it failed to respect the immu-
nity of that Minister and, more particularly, infringed the immunity
from criminal jurisdiction and the inviolability then enjoyed by him
under international law” (Judgment, para. 70)

“that the circulation of the warrant, whether or not it significantly
interfered with Mr. Yerodia’s diplomatic activity, constituted a vio-
lation of an obligation of Belgium towards the Congo, in that it
failed to respect the immunity of the incumbent Minister for Foreign
Affairs of the Congo and, more particularly, infringed the immunity
from criminal jurisdiction and the inviolability then enjoyed by him
under international law” (Judgment, para. 71).

69. As stated at the outset, I find it highly regrettable that neither of
these crucial sentences in the Court's reasoning mention the fact that the
arrest warrant was about war crimes and crimes against humanity. The
dispositif (para. 78 (2)) also fails to mention this fact.

70. I disagree with the conclusion that there was a violation of an
obligation of Belgium towards the Congo, because I reject its premise.
Mr. Yerodia was not immune from Belgian jurisdiction for war crimes
and crimes against humanity for the reasons set out above. As set out
before, this may be contrary to international courtesy, but there is no rule
of customary or conventional international law granting immunity to
incumbent Foreign Ministers who are suspected of war crimes and crimes
against humanity.

71. Moreover, Mr. Yerodia was never actually arrested in Belgium,
and there is no evidence that he was hindered in the exercise of his func-
tions in third countries. Linking the foregoing with my observations on
the question of universal jurisdiction in the preceding section of my dis-

178

 

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 178

senting opinion, I wish to distinguish between the two different “acts”
that, in the International Court of Justice’s Judgment, constitute a viola-
tion of customary international law: on the one hand, the issuing of the
disputed arrest warrant, on the other its circulation.

1. The Issuance of the Disputed Arrest Warrant in Belgium Was Not
in Violation of International Law

72, Mr. Yerodia was never arrested, either when he visited Belgium
officially in June 2090 # or thereafter. Had it applied the only relevant
provision of conventional international law to the dispute, Article 21,
paragraph 2, of the Special Missions Convention, the Court could not
have reached its decision. According to this article, Foreign Ministers

“when they take part in a special mission of the sending State, shall
enjoy in the receiving State or in third State. in addition to what is
granted by the present Convention, the facilities, privileges and
immunities accorded by international law” '*'.

In the present dispute, this could only lead to the conclusion that there
was no violation: the warrant was never executed, either in Belgium, or
in third countries.

73. Belgium accepted, as a matter of international courtesy, that the
warrant could not be executed against Mr. Yerodia were he to have
visited Belgium officially. This was explicitly mentioned in the warrant:
the warrant was not enforceable and was in fact not served on him
or executed when Mr. Yerodia came to Be/gium on an official visit
in June 2001. Belgium thus respected the principle, contained in
Article 21 of the Special Missions Convention, that is not a statement
of customary international law but only of international courtesy l#.

74. These are the only objective elements the Court should have looked

14 Mr. Yerodia’s visit to Belgium is not mentioned in the Judgment because the Parties
were rather unclear on this point. Yet, it seems that Mr. Yerodia effectively visited Bel-
gium on 17 June 2000. This was reported in the media (see the statement by the Minister
for Foreign Affairs in De Standaard, 7 July 2000) and also in a question that was put in
Parliament to the Minister of Justice. See oral question put by Mr. Tony Van Parys to the
Minister of Justice concerning “the political intervention by the Government in the pro-
ceedings against the Congolese Minister for Foreign Affairs. Mr. Yerodia” [translation
by the Registry]. Chambre des représentants de la Belgique, compte rendu intégral avec
compte rendu analytique, Commission de la Justice, 14 November 2000, CRIV 50 COM
294, p. 12. Despite the fact that this fact is not, as such, recorded in the documents that
were before the International Court of Justice, I believe the Court could have taken judi-
cial notice of it.

'Sl Supra, para. 18.

'2 See the statement of the International Law Commission’s Special Rapporteur,
referred to supra, para. 17.

179
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 179

at. The subjective elements, i.e., whether the warrant had a psychological
effect on Mr. Yerodia or whether it was perceived as offensive by the
Congo (cf. the term imjuria used by Maitre Rigaux throughout his
pleadings in October 2001'** and the term capitis diminutio used
by Maitre Vergés during his pleadings in November 2000'**) was
irrelevant for the dispute. The warrant only had a potential legal effect
on Mr. Yerodia as a private person in case he would have visited
Belgium privately, guod non.

75. In its dispositif (Judgment, para. 78 (2)), the Court finds that
Belgium failed to respect the immunity from criminal jurisdiction and
inviolability for incumbent Foreign Ministers. I have already explained
why, in my opinion, there has been no infringement of the rules on érrmu-
nity from criminal jurisdiction. I find it hard ta see how, in addition
(the Court using the word “and”), Belgium could have infringed the
inviolability of Mr. Yerodia by the mere issuance of a warrant that
was never enforced.

The Judgment does not explain what is meant by the word “inviol-
ability”, and simply juxtaposes it to the word “immunity”. This may give
rise to confusion. Does the Court put the mere issuance of an order on
the same footing as the actual enforcement of the order? Would this also
mean that the mere act of investigating criminal charges against a
Foreign Minister would be contrary to the principle of inviolability?

Surely, in the case of diplomatic agents, who enjoy absolute immunity
and inviolability under the 1961 Vienna Conventicn on Diplomatic Rela-
tions '**, allegations of criminal offences may be investigated as long as
the agent is not interrogated or served with an order to appear. This view
is clearly stated by Jean Salmon '4°. Jonathan Brown notes that, in the
case of a diplomat, the issuance of a charge or summons is probably con-
trary to the diplomat’s immunity, whereas its execution would be likely to
infringe the agent’s inviolability lAT,

If the Court’s dispositif were to be interpreted as to mean that mere
investigations of criminal charges against Foreign Ministers would
infringe their inviolability, the implication would be that Foreign Minis-
ters enjoy greater protection than diplomatic agents under the Vienna
Convention. This would clearly go beyond what is accepted under inter-
national law in the case of diplomats.

183 CR 2001/5, p. 14.

'4 CR 2000/32.

145 Convention on Diplomatic Relations, Vienna, 18 April 1961, UNTS, Vol. 500,
p. 95.

'96 J. Salmon, Manuel de droit diplomatique, 1994, p. 304.

147 J. Brown, “Diplomatic Immunity: State Practice under the Vienna Convention on
Diplomatic Relations”, 37 JCLQ, 1988, p. 53.

180

 

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 180

2. The International Circulation of the Disputed Arrest Warrant
Was Not in Violation of
International Law

76. The question of the circulation of the warrant may be somewhat
different, because it might be argued that circulating a warrant interna-
tionally brings it within the realm of enforcement jurisdiction, which,
under the “Lotus” test, is in principle prohibited. Under that test, States
can only act on the territory of other States if there is permission to this
effect in international law. This is the “first and foremost restriction” that
international law imposes on States '*8,

77. Even if one would accept, together with the Court, the premise
there is a rule under customary law protecting Foreign Ministers sus-
pected of war crimes and crimes against humanity from the criminal
process of other States, it still remains to be established that Belgium
actually infringed this rule by asserting enforcement jurisdiction. Much
confusion arose from the title that was given to the warrant, which was
called “international arrest warrant” on the document issued by the Bel-
gian judge. However, this is a very misleading term both under Belgian
law and under international law. International arrest warrants do not
exist as a special category under Belgian law, It is true that the title of the
document was misleading, but giving a document a misleading name
does not actually mean that this document also has the effect that it
suggests it has.

78. The term international arrest warrant is misleading, in that it
suggests that arrest warrants can be enforced in third countries without
the validation of the local authorities. This is not the case: there is always
a need for a validation by the authorities of the State where the person,
mentioned in the warrant, is found. Accordingly, the Belgian arrest war-
rant against Mr. Yerodia, even after being circulated in the Interpol sys-
tem, could not be automatically enforced in all Interpol member States.
It may have caused an inconvenience that was perceived as offensive by
Mr. Yerodia or by the Congolese authorities. It is not per se a limitation
of the Congolese Foreign Minister’s right to travel and to exercise his
functions.

I know of no State that automatically enforces arrest warrants issued
in other States, not even in regional frameworks such as the European
Union. Indeed, the discussions concerning the European arrest warrant
were about introducing something that does not exist at present: a rule
by which member States of the European Union would automatically

M48 See supra. para. 49.

181
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 181

enforce each other’s arrest warrants 4. At present, warrants of the kind
that the Belgian judge issued in the case of Mr. Yerodia are not auto-
matically enforceable in Europe.

In inter-State relations, the proper way for States to obtain the pres-
ence of offenders who are not on their territory is through the process of
extradition. The discussion about the legal effect of the Belgian arrest
warrant in third States has to be seen from that perspective. When a
judge issues an arrest warrant against a suspect whom he believes to be
abroad, this warrant may lead to an extradition request. This is not auto-
matic: it is up to the Government whether or not to request extradi-
tion. Extradition requests are often preceded by a request for provi-
sional arrest for the purposes of extradition. This is what the Interpol Red
Notices are about. Red Notices are issued by Interpol on the request of a
State which wishes to have the person named in the warrant provisionally
arrested in a third State for the purposes of extradition. Not all States,
however, give this effect to an Interpol Red Notice!*!.

Requests for the provisional arrest are, in turn, often preceded by an
international tracing request, which aims at localizing the person named
in the arrest warrant. This “communication” does not have the effect of
a Red Notice, and does not include a request for the provisional arrest of
the person named in the warrant. Some countries may refuse access to a
person whose name has been circulated in the Interpol system or against
whom a Red Notice has been requested. This is. however, a question of
domestic law.

States may also prohibit the official visits of persons who are suspected
of international crimes refusing a visa, or by refusing accreditation if such

49 See the Proposal for a Council Framework Decision on the European Arrest War-
rant and the Surrender Procedures between the Member States, COM(2001)522, available
on the Internet: http ://europa.eu.int/eur-lex/en/com/pdf/200I/en_501PC0522.pdf. An
amended version can be found in: Council of the European Union, Outcome of Proceed-
ings, 10 December 2001, 14867/1/01 REV | COPEN 79 CATS 50.

150 Often. Governments refrain from requesting extradition for political reasons, as was
shown in the case of Mr. Ocalan, where Germany decided not to proceed to request
Mr. Ocalan’s extradition from Italy. See Press Reports: “Bonn stellt Auslieferungs-
ersuchen fiir Ocalan zurtick”, Frankfurter Algemeine Zeitung, 21 November 1998, and
“Dic Bundesregierung verzichtet endgiiltig auf die Auslicferung des Kurdenführers Oca-
lan”. Frankfurter Allgemeine Zeitung, 28 November 1998.

IST Interpol, General Secretariat, Rapport sur la valeur juridique des notices rouges.

ICPO-Interpol, General Assembly, 66th Session, New Delhi, 15-21 October 1997, AGN/
66/RAP/8, No. 8 Red Notices. as amended pursuant to resolution No. AGN/66/RES/7.

182

 
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 182

persons are proposed for a diplomatic function ‘*?, but this, again, is a
domestic matter for third States to consider, and not an automatic con-
sequence of a judge’s arrest warrant.

79. In the case of Mr. Yerodia, Belgium communicated the warrant to
Interpol (end of June 2000), but did not request an Interpol Red Notice
until September 2001, which was when Mr. Yerodia had ceased to be a
Minister. It follows that Belgium never requested any country to arrest
Mr. Yerodia provisionally for the purposes of extradition while he was a
Foreign Minister. The Congo claims that Mr. Yerodia was, in fact,
restricted in his movements as a result of the Belgian arrest warrant. Yet,
it fails to adduce evidence to prove this point. It appears, on the contrary,
that Mr. Yerodia has made a number of foreign travels after the warrant
had been circulated in the Interpol system (2000), including an official
visit to the United Nations. During the hearings, it was said that, when
attending this United Nations Conference in New York, Mr. Yerodia
chose the shortest way between the airport and the United Nations build-
ing, because he feared being arrested'**. This fear, which he may have
had, was based on psychological, not on legal grounds. Under the 1969
Special Missions Convention, he could not be arrested in third countries
when on an official visit. On his official visits in third States, no coercive
action was taken against him on the basis of the Belgian warrant.

3. Conclusion

80. The warrant could not be and was not executed in the country
where it was issued (Belgium) or in the countries to which it was circu-
lated. The warrant was not executed in Belgium when Mr. Yerodia
visited Belgium officially in June 2000. Belgium did not lodge an extradi-
tion request to third countries or a request for the provisional arrest for
the purposes of extradition. The warrant was not an “international arrest
warrant”, despite the language used by the Belgian judge. It could and
did not have this effect, neither in Belgium nor in third countries. The
allegedly wrongful act was a purely domestic act, with no actual extra-
territorial effect.

V. REMEDIES

81. On the subject of remedies, the Congo asked the Court for two dif-
ferent actions: (a) a declaratory judgment to the effect that the warrant

152 See the Danish hesitations concerning the accreditation of an Ambassador for
Israel, supra, footnote 21.

153 CR 2001/10/20.
183

   

  
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 183

and its circulation through Interpol was contrary to international law
and (/) a decision to the effect that Belgium should withdraw the war-
rant and its circulation. The Court granted both requests: it decided
(a) that the issue and international circulation of the arrest warrant were
in breach of a legal obligation of Belgium towards the Congo (Judgment.
para. 78 (2) of the dispositif) and (6) that Belgium must, by means of its
own choosing, cancel the arrest warrant and so inform the authorities to
whom the warrant was issued (Judgment, para. 78 (3) of the dispositif).

82. I have, in Sections II (Immunities), II] (Jurisdiction) and IV (Exist-
ence of an Internationally Wrongful Act) of my dissenting opinion, given
the reasons why I voted against paragraph 78 (2) of the dispositif relating
to the illegality, under international law, of the arrest warrant: | believe
that Belgium was not, under positive international law, obliged to grant
immunity to Mr. Yerodia on suspicions of war crimes and crimes against
humanity and, moreover, | believe that Belgium was perfectly entitled to
assert extraterritorial jurisdiction against Mr. Yerodia for such crimes.

83. I still need to give reasons for my vote against paragraph 78 (3) of
the dispositif, calling for the cancellation and the “de-circulation” of the
disputed arrest warrant. Even assuming, arguendo, that the arrest war-
rant was illegal in the year 2000, it was no longer illegal at the moment
when the Court gave Judgment in this case. Belgium’s alleged breach of
an international obligation did not have a continuing character: it may
have lasted as long as Mr. Yerodia was in office, but it did not continue
in time thereafter '*4. For that reason, I believe the International Court of
Justice cannot ask Belgium to cancel and “decirculate” an act that is not
illegal today.

84. In its Counter-Memorial and pleadings, Belgium formulated
three preliminary objections based on Mr. Yerodta’s change of position.
It argued that, due to Mr. Yerodia’s ceasing to be a Minister today, the
Court (a) no longer had jurisdiction to try the case, (/) that the case had
become moot. and fc) that the Congo’s Application was inadmissible.
The Court dismissed all these preliminary objections.

'S4 See Article 14 of the 2001 ILC Draft Articles on State Responsibility, United
Nations doc. A/CN.4/L.602/Rev.1, concerning the extension in time of the breach of an
international obligation, which states the following:

“1. The breach of an international obligation by an act of a State not having a
continuing character occurs at the moment when the act is performed. even if its
effects continue.

2. The breach of an international obligation by an act of a State having a continu-
ing character extends over the entire period during which the act continues and
remains not in conformity with the international obligation .. .”

184
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 184

I voted with the Court on these three points. I agree with the Court
that Belgium was wrong on the points of jurisdiction and admissibility.
There is well-established case law to the effect that the Court’s jurisdic-
tion to adjudicate a case and the admissibility of the Application must be
determined on the date on which the Application was filed (when
Mr. Yerodia was still a Minister), not on the date of the Judgment (when
Mr. Yerodia had ceased to be a Minister). This follows from several
precedents, the most important of which is the Lockerbie case '*. I there-
fore agree with paragraph 78 (1) (B) and (D) of the Judgment.

I was, however, more hesitant on the subject of mootness, where the
Court held that the Congo’s Application was “not without object” (Judg-
ment, para. 78 (1) (C)). It does not follow from Lockerbie that the ques-
tion of mootness must be assessed on the date of the filing of the applica-
tion 86. An event subsequent to the filing of an application can still
render a case moot. The question therefore was whether, given the fact
that Mr. Yerodia is no longer a Foreign Minister today, there was still a
case for the respondent State to answer. I think there was, for the fol-
lowing reason: it is not because an allegedly illegal act has ceased to con-
tinue in time that the illegality disappears. From that perspective, | think
the case was not moot. This, however, is only true for the Congo’s first
claim (a declaratory judgment solemnly declaring the illegality of Bel-
gium’s act). However, I think the case might have been moot regarding
the Congo’s second claim, given the fact that Mr Yerodia is no longer a
Minister today.

If there was an infringement of international law in the year 2000
(which I do not think exists, for the reasons set out above), it has cer-
tainly ceased to exist today. Belgium’s alleged breach of an international
obligation, if such an obligation existed — which I doubt — was in any
event a breach of an obligation not of a continuing character. If the

LS Questions of Interpretation and Application of the 1971 Montreal Convention arising
from the Aerial Incident at Lockerbie { Libyan Arab Jamahiriya vy. United Kingdom), Pre-
liminary Objections, 1 C.J. Reports 1998, p. 23. para. 38 (jurisdiction) and p. 26, para. 44
(admissibility). See further, S. Rosenne, The Law and Practice of the International Court,
1920-1996, Vol. IH, 1997. pp. 521-522.

156 In the Questions of Interpretation and Application of the 1971 Montreal Convention
arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United King-
dom) case the Court only decided on the points of jurisdiction (ibid., Preliminary Objec-
tions, Judgment, LC.J. Reports 1998, p. 30, para. 53 (1)) and admissibility (ibid.
para. 53 (2)). not on mootness (ibid., p. 31. para. 53 (3)). The ratio decidendi for para-
graphs 53 (1) and (2) is that the relevant date for the assessment of both jurisdiction and
admissibility is the date of the filing of the Application. The Court did not make such a
statement in relation to mootness.

185
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 185

Court would take its own reasoning about immunities to its logical con-
clusion (the temporal linkage between the protection of immunities and
the function of the Foreign Minister), then it should have reached the
conclusion that the Congo’s third and fourth submissions should have
been rejected. This is why 1 have voted with the Court on para-
graph 78 (1) (C) concerning Belgium's preliminary objection regarding
mootness, but against the Court on paragraph 7€ (3) of the dispositif.

I also believe, assuming again that there has been an infringement of
an international obligation by Belgium, that the declaratory part of the
Judgment should have sufficed as reparation for the moral injury suffered
by Congo. If there was an act constituting an infringement, which I do
not believe exists (a Belgian arrest warrant that was not contrary to cus-
tomary international law and that was moreover never enforced), it was
trivial in comparison with the Congo’s failure to comply with its obliga-
tion under Article 146 of the IV Geneva Convention (investigating and
prosecuting charges of war crimes and crimes against humanity commit-
ted on its territory). The Congo did not come to the International Court
with clean hands!*?, and its Application should have been rejected. De
minimis non curat lex ie,

VI. FINAL OBSERVATIONS

85. For the reasons set out in this opinion, I think the International
Court of Justice has erred in finding that there is a rule of customary
international law protecting incumbent Foreign Ministers suspected of
war crimes and crirnes against humanity from the criminal process in
other States. No such rule of customary international law exists. The
Court has not engaged in the balancing exercise that was crucial for the
present dispute. Adopting a minimist and formalistic approach, the Court
has de facto balanced in favour of the interests of States in conducting
international relations, not the international community’s interest in
asserting international accountability of State officials suspected of war
crimes and crimes against humanity.

86. The Belgian 1993/1999 Act may go too far and it may be politically
wise to provide procedural restrictions for foreign dignitaries or to restrict
the exercise of universal jurisdiction. Proposals to this effect are under
study in Belgium. Belgium may be naive in trying to be a forerunner in

'S7 See supra, para. 35.
158 This expression is not synonymous with de minimis nen curat practor in civil law
systems. See Black's Law Dictionary.

186
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 186

the suppression of international crimes and in substantiating the view
that, where the territorial State fails to take action, it is the responsibility
of third States to offer a forum to victims. It may be politically wrong in
its efforts to transpose the “sham trial” exception to complementarity in
the Rome Statute for an International Criminal Court (Art. 17)!*° into
“aut dedere aut judicare” situations. However, the question that was
before the Court was not whether Belgium is naive or has acted in a
politically wise manner or whether international comity would command
a stricter application of universal jurisdiction or a greater respect for for-
eign dignitaries. The question was whether Belgium had violated an obli-
gation under international law to refrain from issuing and circulating an
arrest warrant on charges of war crimes and crimes against humanity
against an incumbent Foreign Minister.

87. An implicit consideration behind this Judgment may have been a
concern for abuse and chaos, arising from the risk of States asserting
unbridled universal jurisdiction and engaging in abusive prosecutions
against incumbent Foreign Ministers of other States and thus paralysing
the functioning of these States. The “monstrous cacophony” argument ‘°°
was very present in the Congo’s Memorial and pleadings. The argument
can be summarized as follows: if a State would prosecute members of
foreign Governments without respecting their immunities, chaos will be
the result; likewise, if States exercise unbridled universal jurisdiction
without any point of linkage to the domestic legal order, there is a danger
for political tensions between States.

In the present dispute, there was no allegation of abuse of process on
the part of Belgium. Criminal proceedings against Mr. Yerodia were not
frivolous or abusive. The warrant was issued after two years of criminal
investigations and there were no allegations that the investigating judge
who issued it acted on false factual evidence. The accusation that Bel-
gium applied its War Crimes Statute in an offensive and discriminatory
manner against a Congolese Foreign Minister was manifestly ill founded.
Belgium, rightly or wrongly, wishes to act as an agent of the world com-
munity by allowing complaints brought by foreign victims of serious
human rights abuses committed abroad. Since the infamous Dutroux
case (a case of child molestation attracting great media attention in the
late 1990s), Belgium has amended its laws in order to improve victims’
procedural rights, without discriminating between Belgian and foreign
victims. In doing so, Belgium has also opened its courts to victims bring-

 

159 See supra, para. 37.

160 J. Verhoeven, “M. Pinochet, la coutume internationale et la compétence universelle”,
Journal des tribunaux, 1999, p. 315: J. Verhoeven, “Vers un ordre répressif universel?
Quelques observations”, 4FD/, 1999, p. 55.

187
ARREST WARRANT (DISS. OP. VAN DEN WYNGAERT) 187

ing charges based on war crimes and crimes against humanity committed
abroad. This new legislation has been applied not only in the case against
Mr. Yerodia but also in cases against Mr. Pinochet, Mr. Sharon, Mr. Raf-
zanjani, Mr. Hissen Habré, Mr. Fidel Castro, etc. It would therefore be
wrong to say that the War Crimes Statute has been applied against a
Congolese national in a discriminatory way.

In the abstract, the chaos argument may be pertinent. This risk may
exist, and the Court could have legitimately warned against this risk in its
Judgment without necessarily reaching the conclusion that a rule of
customary international law exists to the effect of granting immunity to
Foreign Ministers. However, granting immunities to incumbent Foreign
Ministers may open the door to other sorts of abuse. It dramatically
increases the number of persons that enjoy international immunity from
jurisdiction. Recognizing immunities for other members of government is
just one step further: in present-day society, all Cabinet members repre-
sent their countries in various meetings. If Foreign Ministers need immu-
nities to perform their functions, why not grant immunities to other
Cabinet members as well? The International Court of Justice does not
state this, but doesn’t this flow from its reasoning leading to the conclu-
sion that Foreign Ministers are immune? The rationale for assimilating
Foreign Ministers with diplomatic agents and Heads of State, which is at
the centre of the Court’s reasoning, also exists for other Ministers who
represent the State officially, for example, Ministers of Education who
have to attend Unesco conferences in New York or other Ministers
receiving honorary doctorates abroad. Male fide Governments may
appoint persons to Cabinet posts in order to shelter them from prosecu-
tions on charges of international crimes. Perhaps the International Court
of Justice, in its effort to close one Pandora’s box for fear of chaos and
abuse, has opened another one: that of granting immunity and thus de
facto impunity to an increasing number of government officials.

(Signed) Christine VAN DEN WYNGAERT.

188
